Exhibit 10.1

EXECUTION COPY

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES

OF KEWAUNEE SCIENTIFIC CORPORATION

(As Amended and Restated Effective as of May 1, 2007)



--------------------------------------------------------------------------------

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES

OF KEWAUNEE SCIENTIFIC CORPORATION

(As Amended and Restated Effective as of May 1, 2007)

WHEREAS, prior to April 30, 1985, Kewaunee Scientific Corporation (the
“Company”), formerly known as Kewaunee Scientific Equipment Company, maintained
the Kewaunee Scientific Equipment Corporation Salaried Employees’ Retirement
Plan, which was terminated effective April 30, 1985, and replaced, effective as
of May 1, 1985, with the Re-established Retirement Plan for Salaried Employees
of Kewaunee Scientific Equipment Corporation, which was amended and restated in
its entirety effective as of May 1, 1989, in order to comply with the Tax Reform
Act of 1986, and renamed effective as of May 1, 1991, as the “Re-Established
Retirement Plan for Salaried Employees of Kewaunee Scientific Corporation” (the
“Plan”), and was again amended and restated effective as of May 1, 1989, in
order to comply with the Tax Reform Act of 1986; and

WHEREAS, the Company subsequently restated the Plan in its entirety to
incorporate certain design changes and to incorporate the requirements of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Employee
Retirement Income Security Act of 1974 (“ERISA”) as amended by Congress’
enactment of the Uniformed Services Employment and Reemployment Rights Act of
1994, the General Agreement on Tariffs and Trades Act of 1994, the Small
Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the
Internal Revenue Service Restructuring and Reform Act of 1998, the Community
Renewal Tax Relief Act of 2000, the Economic Growth and Tax Relief
Reconciliation Act of 2001, and to make other necessary changes; and

WHEREAS, the Company has determined that it is again desirable to restate the
Plan in its entirety to incorporate the changes reflected in the 2006 Cumulative
List of Changes in Plan Qualification, as set forth in Internal Revenue Service
Notice 2007-3, which specifically lists changes to the Code and ERISA made by
the Economic Growth and Tax Relief Reconciliation Act of 2001 (with technical
changes made by the Job Creation and Worker Assistance Act of 2002), the Pension
Funding Equity Act of 2004, the American Jobs Creation Act of 2004, the Gulf
Opportunity Zone Act of 2005, and certain changes under the Pension Protection
Act of 2006.

NOW, THEREFORE, pursuant to the power reserved to the Company by the Company’s
Board of Directors, and pursuant to the authority delegated to the undersigned
by resolutions of the Company’s Board of Directors, the Plan be and it is hereby
amended and restated effective as of May 1, 2007, as follows.

IN WITNESS WHEREOF, the Company has caused these presents to be signed on its
behalf by its officers duly authorized, this      day of             ,         .

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

 

  The Senior Vice President of Finance for the Board of Directors

 

ii



--------------------------------------------------------------------------------

CERTIFICATE

The attached document is an accurate and complete copy of the RE-ESTABLISHED
RETIREMENT PLAN FOR SALARIED EMPLOYEES OF KEWAUNEE SCIENTIFIC CORPORATION as
amended and restated effective as of May 1, 2007.

Dated this      of             ,         .

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

 

 

The Senior Vice President of Finance for the

Board of Directors

(Seal)

 

iii



--------------------------------------------------------------------------------

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES

OF

KEWAUNEE SCIENTIFIC CORPORATION

TABLE OF CONTENTS

 

          Page ARTICLE I INTRODUCTION    1

1.1

   History of the Plan    1

1.2

   Plan Objectives    1 ARTICLE IA SPECIAL PROVISION AND PLAN FREEZE    2
ARTICLE II DEFINITIONS    3

2.1

   Accrued Benefit    3

2.2

   Actuarial (or Actuarially) Equivalent    3

2.3

   Anniversary Date    3

2.4

   Beneficiary    3

2.5

   Benefit Commencement Date    3

2.6

   Board    3

2.7

   Break in Service    3

2.8

   Childbirth Leave Hours    4

2.9

   Code    4

2.10

   Committee    4

2.11

   Company    4

2.12

   Compensation    5

2.13

   Date of Distribution    6

2.14

   Distribution Calendar Year    6

2.15

   Effective Date    6

2.16

   Employee    6

2.17

   Employer    7

2.18

   Entry Date    7

2.19

   ERISA    7

2.20

   Final Average Compensation    7

2.21

   Highly Compensated Employee    7

2.22

   Hour of Service    9

2.23

   Key Employee    10

2.24

   Key Employee Test Period    11

2.25

   Leave of Absence    11

2.26

   Non-Key Employee    11

2.27

   Normal Retirement Age    11

2.28

   Normal Retirement Date    11

2.29

   Participant    11

2.30

   Pension    12

 

iv



--------------------------------------------------------------------------------

2.31

   Plan Year    12

2.32

   Primary Social Security Benefit    12

2.33

   Qualified Domestic Relations Order    12

2.34

   Related Company    13

2.35

   Retirement    13

2.36

   Retroactive Annuity Starting Date    13

2.37

   Top-Heavy Determination Date    13

2.38

   Top-Heavy Year    13

2.39

   Transfer    15

2.40

   Trust Fund    15

2.41

   Trustee    15

2.42

   Year of Service    15 ARTICLE III PARTICIPATION AND VESTING    16

3.1

   Eligibility to Participate    16

3.2

   Duration of Participation    16

3.3

   Participation upon Re-Employment    16 ARTICLE IV FACTORS USED IN DETERMINING
PLAN BENEFITS    18

4.1

   Credited Service    18

4.2

   Vesting Service    19

4.3

   Vesting Date    19

4.4

   Break in Service    19

4.5

   Transfers    19 ARTICLE V REQUIREMENTS FOR PENSIONS    21

5.1

   Normal Retirement    21

5.2

   Early Retirement    21

5.3

   Deferred Vested Pension    21

5.4

   Deferred Vested Pension in Top-Heavy Years    21

5.5

   Vesting Following Plan Amendment    21

5.6

   Freeze of Accrued Benefits    22 ARTICLE VI AMOUNT OF PENSIONS    23

6.1

   Benefits Generally    23

6.2

   Normal Retirement Pension    23

6.3

   Early Retirement Pension    24

6.4

   Deferred Vested Pension    24

6.5

   Maximum Pensions    24

6.6

   Additional Restrictions    31

6.7

   Conditions Affecting Pensions    32

6.8

   Minimum Benefits in Top-Heavy Years    32

6.9

   Payment of Incorrect Pension Amount    33

 

v



--------------------------------------------------------------------------------

ARTICLE VII FORM AND PAYMENT OF PENSIONS    34

7.1

   Payment of Pensions    34

7.2

   Other Survivorship Benefits    35

7.3

   Optional Forms of Benefits    36

7.4

   Election Procedures    36

7.5

   Small Pensions    38

7.6

   Designation of Beneficiaries    40

7.7

   Benefit Commencement Date    40

7.8

   Employment after Normal Retirement Age    41

7.9

   Retroactive Annuity Starting Date    41

7.10

   Required Minimum Distributions    43 ARTICLE VIII APPLICATION FOR BENEFITS,
CLAIMS PROCEDURE AND GENERAL PROVISIONS    47

8.1

   Advance Written Applications Required    47

8.2

   Information Required    47

8.3

   Denial of Benefits    47

8.4

   Review Procedure    47

8.5

   Responsibility for Correctness of Address    48

8.6

   Payments for Incompetents    48

8.7

   Non-Alienation of Benefits    48 ARTICLE IX ADMINISTRATIVE COMMITTEE AND PLAN
ADMINISTRATOR    50

9.1

   Appointment of Committee    50

9.2

   Committee Actions    50

9.3

   Resignation or Removal of Committee Member    50

9.4

   Powers and Duties of Committee    51

9.5

   Discharge of Fiduciary Responsibilities    52

9.6

   Records Required    52

9.7

   Indemnification    52

9.8

   Liability of Committee    52

9.9

   Plan Administrator    52 ARTICLE X CONTRIBUTIONS AND FUNDING    54

10.1

   General    54

10.2

   Amount of Contributions    54

10.3

   Payment of Contributions    54

10.4

   Time for Payment    54

10.5

   Forfeitures    54

10.6

   Payment of Benefits and Expenses    54

10.7

   Participant Contributions    54

 

vi



--------------------------------------------------------------------------------

ARTICLE XI EMPLOYEE RIGHTS    55

11.1

   Benefits of Participants and Beneficiaries    55

11.2

   Protection from Reprisal    55

11.3

   Non-Guarantee of Employment    55

11.4

   Nonforfeitability of Benefits    55

11.5

   No Decrease in Benefits    55 ARTICLE XII AMENDMENT AND TERMINATION    56

12.1

   Permanency    56

12.2

   Amendments    56

12.3

   Permanent Discontinuance of Contributions    56

12.4

   Termination    57

12.5

   Partial Termination    57

12.6

   Liquidation of Trust Fund    57

12.7

   Allocation Procedures    58

12.8

   Distribution Procedures    60

12.9

   Residual Amounts    60

12.10

   Merger, Consolidation or Transfer of Assets or Liabilities    60

12.11

   Freeze of Plan    60 ARTICLE XIII NO REVERSION TO EMPLOYER    61

13.1

   Trust Fund Recovery    61 ARTICLE XIV MULTIPLE EMPLOYERS    62 ARTICLE XV
MISCELLANEOUS    63

15.1

   Limitation of Liability    63

15.2

   Reference to Other Documents    63

15.3

   Governing Law    63

15.4

   Severability    63

15.5

   Litigation    63

15.6

   Conformance with Code and ERISA    63

15.7

   Adequacy of Evidence    64

15.8

   Waiver of Notice    64

15.9

   Successors    64

15.10

   Validity of Actions    64

 

vii



--------------------------------------------------------------------------------

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES

OF

KEWAUNEE SCIENTIFIC CORPORATION

(As Amended and Restated Effective as of May 1, 2007)

ARTICLE I

INTRODUCTION

1.1 History of the Plan. Prior to April 30, 1985, Kewaunee Scientific
Corporation, a Delaware Corporation (previously known as Kewaunee Scientific
Equipment Corporation) maintained a defined benefit pension plan for the benefit
of certain of its salaried employees known as the Kewaunee Scientific Equipment
Corporation Salaried Employees’ Retirement Plan (the “Prior Plan”). On April 30,
1985, Kewaunee Scientific Corporation terminated the Prior Plan and effective
May 1, 1985, adopted the Re-established Retirement Plan for Salaried Employees
of Kewaunee Scientific Equipment Corporation (the “Plan”). The Plan was amended
and restated effective as of May 1, 1989, to comply with the Tax Reform Act of
1986. Effective as of May 1, 1991, the Plan was further amended and restated,
and was renamed the “Re-established Retirement Plan for Salaried Employees of
Kewaunee Scientific Corporation,” and subsequently amended and restated to
further comply with the Tax Reform Act of 1986, effective as of May 1, 1989. The
Plan was subsequently amended and, effective as of May 1, 2001, amended and
restated in its entirety to incorporate certain desired design changes and
changes to the applicable provisions of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Employee Retirement Income Security Act of 1974
(“ERISA). The Plan was subsequently amended and, effective as of May 1, 2007, is
hereby amended and restated in its entirety to incorporate the applicable
changes reflected in the 2006 Cumulative List of Changes in Plan Qualification,
as set forth in Internal Revenue Service Notice 2007-3, which specifically lists
changes to the Code and ERISA made by the Economic Growth and Tax Relief
Reconciliation Act of 2001 (with technical changes made by the Job Creation and
Worker Assistance Act of 2002), the Pension Funding Equity Act of 2004, the
America Jobs Creation Act of 2004, the Gulf Opportunity Zone Act of 2005, and
certain changes under the Pension Protection Act of 2006.

1.2 Plan Objectives. The Plan is maintained by Kewaunee Scientific Corporation
to provide retirement benefits for the employees of the Employer who were
participants under the Prior Plan and certain other salaried employees of the
Employer and any other organization which may adopt the Plan, and is intended to
be a defined benefit pension plan as such term is defined in Treasury Regulation
Section 1.401-1(b).



--------------------------------------------------------------------------------

ARTICLE IA

SPECIAL PROVISION AND PLAN FREEZE

Effective as of April 30, 2005, the Plan is frozen. The existence of the Plan
and Trust subsequent to April 30, 2005 will be solely for the purpose of
continuing to hold and invest the assets of the Plan until such amounts are
distributed to Participants and Beneficiaries pursuant to the terms and
conditions of the Plan. Effective as of April 30, 2005, all benefits accrued to
date pursuant to Articles V and VI of the Plan shall be frozen and each
Participant’s Accrued Benefit shall become one hundred percent (100%) vested. No
Employees or other persons shall become Participants in the Plan on or after
April 30, 2005. This Article IA shall apply as of April 30, 2005. To the extent
of any conflict with existing provisions of the Plan, this Article IA shall
supersede such provisions.

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

When used herein, the following words and terms shall have the respective
meanings hereinafter set forth, unless a different meaning is clearly required
by the context. Whenever appropriate, words used in the singular shall be deemed
to include the plural, and vice versa, and the masculine gender shall be deemed
to include the feminine gender, and vice versa, unless a different meaning is
clearly required by the context.

2.1 Accrued Benefit. The monthly amount payable to a Participant at his Normal
Retirement Age as determined in accordance with the provisions of Section 6.2,
considering the Participant’s Years of Credited Service and his Final Average
Compensation at the Benefit Commencement Date.

2.2 Actuarial (or Actuarially) Equivalent. Equality in present value in the
aggregate amounts expected to be received under different forms of payment,
based on actuarial assumptions selected, from time to time, by an actuary. The
actuarial assumptions used in the Plan are set forth in Exhibit A attached
hereto and made a part hereof. In the event that the actuarial assumptions set
forth in Exhibit A shall be changed, the Actuarial Equivalent of a Participant’s
Accrued Benefit on or after the date of such amendment shall be equal to the
greater of (a) the Actuarial Equivalent of his Accrued Benefit as of such date
computed on the basis of the prior actuarial assumptions or (b) the Actuarial
Equivalent of his Accrued Benefit as of the date of the Participant’s Retirement
computed on the basis of the new actuarial assumptions. Effective January 1,
1997, for purposes of determining the Actuarial Equivalent of lump sum
distributions the rules of Section 7.5(c) shall govern and control.

2.3 Anniversary Date. The last day of each Plan Year.

2.4 Beneficiary. Any person (natural or otherwise) entitled to receive any
benefits which may become payable upon or after a Participant’s death.

2.5 Benefit Commencement Date. The first date for which a Participant’s benefit
is paid even if payment does not actually commence on such date, as determined
in accordance with the provisions of Section 7.8.

2.6 Board. The Board of Directors of the Company.

2.7 Break in Service.

(a) Except as otherwise provided under paragraphs (b) and (c), a period of one
or more consecutive Plan Years during which an Employee has not completed more
than 500 Hours of Service with the Company and all Related Companies. An
Employee shall not incur a Break in Service solely because he fails to complete
more than 500 Hours of Service with the Company and all Related Companies during
the 12-month computation period beginning on his employment commencement date.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of paragraph (a), a Plan Year shall not be
included in a Break in Service if the sum of the Employee’s Hours of Service
completed during such Plan Year plus the Employee’s Childbirth Leave Hours (as
defined in Section 2.8) attributable to such Plan Year exceeds 500.

(c) Notwithstanding the provisions of paragraph (a), effective December 12,
1994, a Plan Year shall not be included in a Break in Service if the Employee
would have completed at least 500 Hours of Service but for a Leave of Absence
resulting from required service in the armed forces of the United States, or a
Leave of Absence to which the Employee is entitled under the Family and Medical
Leave Act of 1993, provided that such Employee returns to the Company within the
period of time required for his re-employment rights to be protected by
applicable law.

2.8 Childbirth Leave Hours.

(a) An Employee’s Childbirth Leave Hours shall be the number of Hours of Service
(but not in excess of 501 for any one continuous period of absence) which the
Employee would have completed but for the fact that the Employee is absent from
the employment of the Employer, the Company, and all Related Companies: (i) by
reason of the pregnancy of the Employee, (ii) by reason of the birth of a child
of the Employee, (iii) by reason of the placement of a child with the Employee
in connection with the adoption of such child by the Employee, or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement; provided, however, that in the case of any Employee
with respect to whom it is not possible to determine the number of Hours of
Service which such Employee would have completed but for such absence, such
Employee shall be credited with 45 Childbirth Leave Hours for each work week of
such absence; and further provided that an hour which is considered an Hour of
Service shall not also be considered a Childbirth Leave Hour.

(b) All Childbirth Leave Hours for any period of absence shall be attributed to
the Plan Year during which such period of absence begins if the result of such
attribution is to prevent such Plan Year from being considered a Break in
Service; otherwise, all Childbirth Leave Hours shall be attributed to the
immediately following Plan Year.

(c) The Committee shall adopt regulations under which an Employee may be
required to furnish reasonable information on a timely basis establishing the
number of Childbirth Leave Hours to which such Employee is entitled with respect
to any period of absence from employment, and any Employee who fails to furnish
such information with respect to any period of absence shall not be credited
with any Childbirth Leave Hours for such period of absence.

2.9 Code. The Internal Revenue Code of 1986, as now in effect or as hereafter
amended, and any regulation issued pursuant thereto by the Internal Revenue
Service.

2.10 Committee. The Committee appointed by the Employer pursuant to the
provisions of Article IX to administer the Plan.

2.11 Company. Kewaunee Scientific Corporation, a Delaware corporation, and its
successors.

 

4



--------------------------------------------------------------------------------

2.12 Compensation.

(a) Compensation means total cash compensation for the applicable calendar year
for services rendered to an Employer by a Participant during such year that is
subject to federal income tax withholding (determined without regard to any rule
exempting compensation from withholding based on the nature or location of
employment or the services performed), including overtime pay, severance pay
paid as a result of a Participant’s termination of employment, bonuses,
commissions, contributions to the Kewaunee Scientific Corporation Executive
Deferred Compensation Plan, and the Participant’s salary reduction or salary
conversion contributions under any defined contribution plan, Section 401(k)
plan, effective May 1, 1998, qualified transportation fringe benefit arrangement
under Section 132(f)(4) of the Code, simplified employee pension or Section 125
cafeteria program maintained by an Employer, but excluding reimbursement and
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, including the following:

 

  (i) Any amounts contributed by an Employer for the Participant’s benefit to
this Plan or any other profit sharing, pension, stock bonus or other retirement
or benefit plan maintained by an Employer other than the salary reduction,
conversion contributions or other contributions described above;

 

  (ii) Any reimbursements for travel expenses, relocation allowances,
educational assistance allowances and other allowances;

 

  (iii) Any compensation paid or payable to the Participant, or to any
governmental body or agency on account of the Participant, under the terms of
any state, federal or municipal law requiring the payment of such compensation
because of the Participant’s voluntary or involuntary termination of employment
with the Employer; and

(b) For purposes of the contribution and benefit limitations of Section 415 of
the Code, an Employee’s Compensation for any year shall be the amount of taxable
wages reported on Form W-2 as paid to such Employee by the Employer and all
Related Companies for the calendar year which ends in or with such year,
increased by any elective contributions to a cafeteria plan, 401(k) plan, or,
effective January 1, 1998, a qualified transportation arrangement, that are
excluded from the Employee’s income under Section 125, Section 402(e)(3) of
Section 132(f)(4) of the Code. The compensation described in this paragraph
(b) shall be deemed as “Section 415 Compensation” for purposes of the Plan.

(c) For purposes of paragraphs (a) and (d), effective as of December 12, 1994, a
Participant who is on a Leave of Absence due to service in the armed forces of
the United States, and who returns to service with an Employer on or before the
date on which his right to reemployment is protected is protected under the
Uniformed Services Employment and Reemployment Rights Act of 1994, shall be
deemed to have received Compensation during such Leave of Absence based on the
rate of pay the Participant would have received during such Leave of Absence, or
if such rate is not reasonably certain, based on his average Compensation during
the 12-month period (or, if shorter, the total period of employment) immediately
preceding the Leave of Absence.

 

5



--------------------------------------------------------------------------------

(d) For purposes of determining a Participant’s Accrued Benefit, the
Compensation which shall be taken into consideration in any calendar year shall
not exceed $200,000 ($170,000 prior to January 1, 2002), as determined and
adjusted pursuant to Sections 401(a)(17) and 415(d) of the Code. Effective
January 1, 2002, the Committee, in its sole discretion, may retroactively apply
the $200,000 Compensation limitation under Section 401(a)(17) of the Code, in
accordance with the applicable provisions of the Code and other applicable law.

(e) Anything contained herein to the contrary notwithstanding, for purposes of
determining any Participant’s Accrued Benefit, effective as of and after
April 30, 2005, the Compensation to be taken into account shall be the amount of
the Participant’s Compensation on April 30,2005.

2.13 Date of Distribution. The date the Participant’s benefit under Section 7.9
of the Plan commences based upon the Participant’s (with his spouse’s consent,
if applicable) election of a Retroactive Annuity Starting Date.

2.14 Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date (within the meaning of Section 7.10. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin pursuant to Section 7.10.

2.15 Effective Date. The Effective Date of the provisions of this amendment and
restatement of the Plan is May 1, 2007, except as otherwise expressly set forth
herein.

2.16 Employee. Any person employed by and receiving Compensation for services
rendered to an Employer, the Company or any Related Company as a common law
employee in the form of a salary, but excluding any director not otherwise
regularly employed by an Employer. The term “Employee” shall also include any
person (a “Leased Employee”) who performs services for the Employer, the Company
or any Related Company on a substantially full-time basis under the primary
direction and control of the Employer (prior to May 1, 1997, the preceding
phrase is replaced by “such services are of a type historically performed in the
business field of the recipient, by Employees”) the Company or any Related
Company pursuant to an agreement between the Employer, the Company or such
Related Company and any third person (the “Leasing Organization”), unless:

(a) the Leased Employee is covered by a money purchase pension plan maintained
by the Leasing Organization and providing for contributions equal to at least
10% of the Leased Employee’s compensation (without regard to integration with
Social Security) providing for full and immediate vesting of all such
contributions and, providing that each employee of the Leasing Organization
(other than employees who perform substantially all of their services for the
Leasing Organization) immediately participate in such plan (other than employees
whose compensation from the Leasing Organization for each of the plan years in
the four plan year period ending with the plan year under determination is less
than $1,000); and

 

6



--------------------------------------------------------------------------------

(b) persons who would be Leased Employees but for this sentence do not comprise
more than 20% of the number of Employees (excluding Leased Employees) who have
performed services for the Employer, the Company or a Related Company on a
substantially full-time basis for at least one year and persons who would be
Leased Employees but for this sentence, excluding in each case any Highly
Compensated Employee.

For purposes of Article III, a Leased Employee shall not be considered to be an
Employee until he has provided such services to the Employer, the Company or a
Related Company for at least one year, but thereafter the Leased Employee’s
Years of Service shall be determined on the basis of the entire period that the
Leased Employee has performed services for any such persons. Solely for purposes
of the definition of Leased Employee, the term “Related Company” should also
include any person related to the Employer, the Company or a Related Company
within the meaning of Section 144(a)(3) of the Code.

2.17 Employer. The term “Employer” shall include the Company and any Related
Company that adopts the Plan for the exclusive benefit of its eligible
employees. Anything to the contrary notwithstanding, a mere change in the
identity, form or organization of an Employer shall not affect its status under
the Plan in any manner and, if the corporate name of an Employer is hereafter
changed, all references herein to the Employer shall be deemed to refer to the
Employer as it is then known. Provided, however, an Employer other than the
Company that ceases to be a Related Company shall not be eligible to continue as
a participating Employer without the express written consent of the Company.

2.18 Entry Date. The first day of May and the first day of November of each Plan
Year.

2.19 ERISA. The Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended, and any regulation issued pursuant thereto by
the Internal Revenue Service, the Department of Labor or the Pension Benefit
Guaranty Corporation.

2.20 Final Average Compensation. The Participant’s average annual Compensation
for the ten consecutive calendar years of his employment with the Employer
preceding his or her Retirement Date. Compensation attributable to periods when
the Participant was not an Employee is disregarded. If an Employee was a
participant for less than ten consecutive calendar years, his or her Final
Average Compensation shall be the average of his or her annual Compensation for
his or her actual years of employment with the Employer.

2.21 Highly Compensated Employee.

(a) Except as otherwise provided in this Section, effective May 1, 1997, an
Employee shall be considered a Highly Compensated Employee for any Plan Year if
such Employee either:

 

  (i) at any time during the Plan Year or the immediately preceding Plan Year
owned more than 5%, by voting power or value, of the outstanding stock of an
Employer or Related Employer that is a corporation, or owned more than 5% of the
capital or profits interest in an Employer or Related Employer that is not a
corporation; or

 

7



--------------------------------------------------------------------------------

  (ii) in the immediately preceding Plan Year received Compensation in excess of
$80,000, as adjusted pursuant to Section 414(q)(1) of the Code for the preceding
Plan Year, disregarding whether the Employee was a member for such preceding
Plan Year of the highest-paid group described in paragraph (b).

In determining whether an Employee is a Highly Compensated Employee for the Plan
Year beginning in 1997, the rules stated above shall be treated as having been
in effect for the Plan Year beginning in 1996.

(b) For any Plan Year, the highest-paid group described in this paragraph
(b) shall consist of the group consisting of the 20% of Employees when ranked on
the basis of Compensation paid during such Plan Year. For purposes of this
paragraph (b), there shall be excluded Employees who have not completed six
months of service, Employees who normally work less than 17 1/2 Hours of Service
per week, Employees who normally work during not more than six months during any
Plan Year, Employees who have not attained the age of 21, and Employees covered
by a collective bargaining agreement if such Employees constitute 90% or more of
the total number of Employees.

(c) A former Employee shall be treated as a Highly Compensated Employee if he
was a Highly Compensated Employee (based on the definition in effect at such
time) either when his employment was terminated or at any time after attaining
age 55 in accordance with Treasury Regulations Section 1.414(q)-1T, A-4 and
Notice 97-45.

(d) A nonresident alien who receives no earned income (within the meaning of
Section 911(d)(2) of the Code) which constitutes income from sources within the
United States (within the meaning of Section 861(a)(3) of the Code) from an
Employer or Related Employer during any Plan Year shall not be considered an
Employee for such Plan Year for any purpose of this Section.

(e) The purpose of this Section is to conform to the definition of “highly
compensated employee” set forth in Section 414(q) of the Code, as now in effect
or as hereafter amended, which is incorporated herein by reference, and to the
extent that this Section shall be inconsistent with Section 414(q) of the Code,
either by excluding Employees who would be classified as “highly compensated
employees” thereunder or by including Employees who would not be so classified,
the provisions of Section 414(q) of the Code shall govern and control. The
Committee may make or revoke any elective adjustment to the definition of Highly
Compensated Employee permitted by Section 414(q) of the Code or any regulations,
revenue procedures, or other guidance issued thereunder and may elect to utilize
the simplified method described in Revenue Procedure 93-42, as modified by Rev.
Proc. 95-24, (with or without “snapshot day” testing), or any successor thereto.

 

8



--------------------------------------------------------------------------------

2.22 Hour of Service.

 

  (a) Each Employee shall be credited with an Hour of Service for:

 

  (i) Each hour for which he is directly or indirectly paid or entitled to
payment by the Employer or the Company for the performance of duties. These
hours shall be credited to the Employee for the computation period (or periods)
during which the duties are performed. In lieu of the foregoing, an Employer may
on a uniform and nondiscriminatory basis for similarly situated employees,
determine Hours of Service for some or all purposes under the Plan or for
similarly situated Employees, by crediting 45 Hours of Service for each week for
which the Employee would be credited with at least one Hour of Service under
this subparagraph (a)(1). Provided, however, that use of this equivalency shall
be subject to the special rules of Department of Labor Regulations Sections
2530.200b-3(e)(4) and (6) relating to payments made to an Employee not made on
the basis of units of time, and in the case of periods of time which extend into
two computation periods under the Plan, respectively. Provided further, that
Hours of Service shall not be determined under the above equivalency if such
determination would result in discrimination prohibited under Section 401(a)(4)
of the Code.

 

  (ii) Each hour (up to a maximum of 501 hours in any one continuous period) for
which he is directly or indirectly paid or entitled to payment by the Employer,
the Company or any Related Company on account of a period during which no duties
are performed, such as vacation, sickness, jury duty, or layoff. These hours
shall be credited to the Employee for the computation period (or periods) during
which payment is made or amounts payable to the Employee become due. For
purposes of this paragraph (a)(2), payment made to an Employee under an
insurance policy or trust fund to which an employer contributes shall be deemed
to have been paid by such employer, but no Hours of Service shall be credited
for periods during which an Employee receives payments under a plan maintained
solely for the purpose of complying with an applicable worker’s compensation,
unemployment compensation or disability insurance law, or payments which solely
reimburse the Employee for medical or medically related expenses.

 

  (iii) Each hour for which back pay, irrespective of mitigation of damages, has
been awarded or agreed to by the Employer, the Company or any Related Company.
These hours shall be credited to the Employee for the computation period (or
periods) to which the award, agreement or payment pertains rather than the
computation period (or periods) to which the award, agreement or payment was
made.

(b) Solely for purposes of determining whether (i) an individual has completed a
Year of Service under Section 3.1(b)(1) and is eligible to participate in the
Plan, (ii) an individual has experienced a Break in Service as defined in
Section 2.7, or (iii) has five

 

9



--------------------------------------------------------------------------------

years of Vesting Service and a nonforfeitable right to his Accrued Benefit in
accordance with Section 4.2, an Employee shall be credited with an Hour of
Service for each hour of service performed for a Related Company which is not an
Employer.

(c) Any questions concerning the determination or crediting of Hours of Service
shall be resolved in accordance with the Department of Labor’s ERISA regulation
Section 2530.200b-2(b) and (c), which is incorporated herein by this reference.

2.23 Key Employee.

(a) Except as otherwise provided in this Section, an Employee shall be
considered a Key Employee for any Plan Year if, at any time during the Plan Year
which contains the Top-Heavy Determination Date, he:

 

  (i) is an officer of any Employer or Related Employer whose Compensation
exceeds $130,000 (as adjusted under Section 416(i)(1)(A) of the Code); or

 

  (ii) owns more than 5% of the stock of an Employer or Related Employer; or

 

  (iii) owns more than 1% of the stock of an Employer or Related Employer and
receives Compensation for any Plan Year in which he owns such percentage in
excess of $150,000 (determined in accordance with Section 416(i)(1)(B) of the
Code).

(b) For Plan Years beginning prior to January 1, 2002, an Employee shall be
considered a Key Employee for any Plan Year if, at any time during the Plan Year
which contains the Top-Heavy Determination Date, or any of the preceding four
Plan Years, he:

 

  (i) is an officer of any Employer or Related Employer whose Compensation
exceeds 50% of the annual dollar limitation set forth in Section 415(b)(1)(A) of
the Code; provided, however, the number of Employees classified as Key Employees
solely because they are officers shall not exceed the greater of (i) three or
(ii) 10% of the largest number of Employees during any of the Years in the Key
Employee Test Period; provided, however, that in no event shall such number
exceed 50; or

 

  (ii)

owns at least  1/2% of the outstanding stock of an Employer or Related Employer
and receives Compensation in excess of the annual defined contribution dollar
limitation set forth in Section 415(c)(1)(A) of the Code, unless at least ten
other Employees whose Compensation exceeds the annual defined contribution
dollar limitation set forth in Section 415(c)(1)(A) of the Code own during any
Plan Year in the Key Employee Test Period a percentage share of the stock of the
Employer or Related Employer which is greater than such Employee’s percentage
share (and if applicable, as determined pursuant to the rules under
Section 416(i)(1) of the Code relating to the determination of the largest
shareholder); or

 

10



--------------------------------------------------------------------------------

  (iii) owns more than 5% of the stock of an Employer or Related Employer (with
ownership determined in accordance with Section 416(i)(B)(i) of the Code); or

 

  (iv) owns more than 1% of the stock of an Employer or Related Employer and
receives Compensation for any Plan Year in which he owns such percentage in
excess of $150,000 (with ownership determined in accordance with
Section 416(i)(B)(ii) of the Code).

(c) The purpose of this Section is to conform to the definition of “key
employee” set forth in Section 416(i)(1) of the Code effective as of January 1,
2002 and thereafter, which is incorporated herein by reference, and to the
extent that this Section shall be inconsistent with Section 416(i)(1) of the
Code, either by excluding Employees who would be classified as “key employees”
thereunder or by including Employees who would not be so classified, the
provisions of Section 416(i)(1) of the Code shall govern and control.

2.24 Key Employee Test Period. Except as otherwise provided in this Section, the
Key Employee Test Period will be the Plan Year for which such determination is
being made. For Plan Years beginning prior to January 1, 2002, the Key Employee
Test Period is the period of five Plan Years ending with the last day of the
Plan Year for which the determination as to whether an Employee is a Key
Employee is being made, or, if shorter, the total period for which the Plan and
all predecessor plans have been in existence. For Plan Years beginning after
December 31, 2001, the Key Employee Test Period includes the period of five Plan
Years ending with the last day of the Plan Year for which such determination is
being made in the case of a distribution made for a reason other than severance
from employment, death or disability.

2.25 Leave of Absence. Authorized leave of absence, sick or disability leave,
effective December 12, 1994, service in the Armed Forces of the United States
(provided that the absence is caused by war or other emergency or provided that
the Employee is required to serve under the laws of conscription in time of
peace) or any absence with the advance approval of the Employer, the Company or
any Related Company; provided, however, that the Employee retires or returns to
work for the Employer, the Company or any Related Company within the time
specified in his Leave of Absence (or, in the case of a military absence, within
the period provided by law). In granting such leaves, the Employer, the Company
and any Related Company shall treat all Employees under similar circumstances
alike under rules uniformly and consistently applied.

2.26 Non-Key Employee. Any Employee who has not been a Key Employee during the
Key Employee Test Period.

2.27 Normal Retirement Age. The 65th birthday of a Participant.

2.28 Normal Retirement Date. The first day of the month coincident with or
immediately following the Participant’s Normal Retirement Age.

2.29 Participant. An Employee who participates in the Plan as provided in
Article III.

 

11



--------------------------------------------------------------------------------

2.30 Pension. A series of monthly amounts which are payable to a person who is
entitled to receive benefits under the Plan.

2.31 Plan Year. The 12-month period commencing on May 1 and ending on April 30,
on the basis of which Plan records are kept. The limitation year for purposes of
Section 415 of the Code shall be the Plan Year.

2.32 Primary Social Security Benefit. The estimated monthly amount payable to a
Participant at age 65 (whether or not the Participant applies for and receives
such amount) under Title II of the Social Security Act as in effect on the
January 1 of the Plan Year with respect to which the calculation is being made
(disregarding any retroactive changes made by legislation enacted after such
January 1). A Participant’s Primary Social Security Benefit may be determined at
any time based on the assumption that his Compensation increased each year at
the rate of increase in the average total wages as reported by the Social
Security Administration.

If the determination is made prior to the calendar year in which the Participant
attains his social security retirement age, it shall be assumed that his
Compensation will continue until he attains social security retirement age at
the rate he was receiving in the calendar year in which the determination is
made. Increases in Compensation after the Participant attains social security
retirement age shall not be recognized. The Primary Social Security Benefit
shall not adjusted to reflect changes in Title II of the Social Security Act
which occur after the earliest of (a) a Participant’s attainment of social
security retirement age, (b) a Participant’s termination of employment with the
Employer, or (c) the Participant’s first receipt of benefits under the Plan.
Notwithstanding the foregoing, a Participant who retires or otherwise terminates
employment with a nonforfeitable right to receive a benefit under the Plan shall
be entitled to have his Primary Social Security Benefit recalculated on the
basis of his actual salary history if he request such a recalculation and
furnishes evidence, satisfactory to the Committee, of such actual salary history
within 180 days after the later of his termination of employment or the time
when he is notified of the retirement benefit to which he is entitled. The
Committee shall notify each Participant of his right to supply his actual salary
history, the financial consequences of failing to supply such history and such
history can be obtained from the Social Security Administration.

2.33 Qualified Domestic Relations Order.

(a) Except as provided in paragraph (b), any order (including a judgment, a
decree or an approval of a property settlement agreement entered by any court)
which the Committee determines (i) is made pursuant to any state domestic
relations law (including a community property law), (ii) relates to the
provision of child support, alimony payments or marital property rights of a
spouse, former spouse, child or other dependent of a Participant (an “Alternate
Payee”), (iii) creates or recognizes the existence of an Alternate Payee’s right
to, or assigns to an Alternate Payee the right to, receive all or a portion of
the benefits payable to a Participant under the Plan, and (iv) clearly specifies
(A) the name and last known mailing address of the Participant and the name and
last known mailing address of each Alternate Payee covered by the order, (B) the
amount or percentage of the Participant’s benefits to be paid by the Plan to
each Alternate Payee, or the manner in which such amount or percentage is to be
determined, (C) the number of payments or period to which such order applies,
and (D) the employee benefit plan to which such order applies.

 

12



--------------------------------------------------------------------------------

(b) An order shall in no event be considered a Qualified Domestic Relations
Order if the Committee determines that such order (i) requires the Plan to
provide benefits to Alternate Payees, the actuarial present value of which in
the aggregate is greater than the benefits which would otherwise have been
provided to the Participant, (ii) requires the Plan to pay benefits to an
Alternate Payee, which benefits are required to be paid to a different Alternate
Payee under another order previously determined to be a Qualified Domestic
Relations Order, or (iii) requires the Plan to provide any type or form of
benefit, or any option, not otherwise provided under the Plan, except that a
Qualified Domestic Relations Order may require the Trustee to distribute a
portion of the Participant’s vested Accrued Benefit prior to the time the
Participant has terminated his employment if the Participant is eligible to
retire and begin receiving a Pension under any of the provisions of Article V.

2.34 Related Company. Any trade or business (whether or not incorporated) that
is, along with the Company, a member of a controlled group of related entities
(as defined in Sections 414(b) and (c) of the Code, as modified for purposes of
Section 6.5 by Section 415(h) of the Code) or a member of an affiliated service
group (as defined in Section 414(m) of the Code), or that is otherwise required
to be aggregated with the Company by Treasury Regulations issued under
Section 414(o) of the Code. Anything to the contrary notwithstanding, a mere
change in the identity, form or organization of a Related Company shall not
affect its status under the Plan in any manner and, if the corporate name of a
Related Company is hereafter changed, all references herein to such Related
Company shall be deemed to refer to such Related Company as it is then known.

2.35 Retirement. Termination of employment for a reason other than death after a
Participant has satisfied the requirements for a Pension set forth in Article V.
Retirement shall be considered as commencing on the day immediately following a
Participant’s last day of employment (or the last day of a Leave of Absence, if
later).

2.36 Retroactive Annuity Starting Date. A benefit commencement date (which
constitutes the annuity starting date within the meaning of Section 417(f) of
the Code) affirmatively elected by a Participant that occurs on or before the
date on which the Plan provides the written explanation of the Qualified Joint
and Survivor Pension to the Participant pursuant to Sections 7.4, in accordance
with Section 417(a)(3) of the Code.

2.37 Top-Heavy Determination Date. The Anniversary Date of the immediately
preceding Plan Year.

2.38 Top-Heavy Year.

(a) Except as otherwise provided below, a Top-Heavy Year shall be any Plan Year
if, as of the Top-Heavy Determination Date for such Plan Year, the present value
of the cumulative Accrued Benefits of all Key Employees under the Plan exceeds
60% of the present value of the cumulative Accrued Benefits of all Participants
under the Plan.

(b) Notwithstanding paragraph (a), if as of any Top-Heavy Determination Date the
Employer, the Company or any Related Company has adopted any other employee plan
qualified under Section 401(a) of the Code and either (i) a Key Employee
participates in the Plan and such other plan or (ii) the Plan or such other plan
has satisfied the requirements of either Section 401(a)(4) or

 

13



--------------------------------------------------------------------------------

Section 410 of the Code only by treating the Plan and such other plan as a
single plan, then the Plan Year shall be considered a Top-Heavy Year if and only
if the present value of the cumulative Accrued Benefits of all Key Employees
under the Plan and the present value of the cumulative benefits accrued by all
Key Employees under all such other plans exceeds 60% of the present value of the
cumulative benefits accrued by all Participants under the Plan and all such
other plans.

(c) Notwithstanding paragraphs (a) and (b), if as of any Top-Heavy Determination
Date the Employer, the Company or any Related Company has adopted any other
employee plan qualified under Section 401(a) of the Code which is not a plan
described in paragraph (b), but which plan may be considered as a single plan
with the Plan and all plans described in paragraph (b) without causing any of
such plans to violate the requirements of either Section 401(a)(4) or
Section 410 of the Code, the Plan Year shall not be considered a Top-Heavy Year
if the present value of the cumulative Accrued Benefits of all Key Employees
under the Plan and the present value of the cumulative benefits accrued by all
Key Employees under all plans described in paragraph (b) and all plans described
in this paragraph (c) does not exceed 60% of the present value of the cumulative
benefits accrued by all Participants under all such plans.

(d) If any of the plans described in either paragraph (b) or (c) are defined
contribution plans (as defined in Section 414(i) of the Code), then the tests
set forth in said paragraphs shall be applied by substituting the aggregate
account balances under such plans for the present value of the cumulative
benefits accrued under such plans. If any of such plans have a determination
date (as defined in Section 416(g)(4)(C) of the Code) for purposes of
determining top-heavy status which is different from the Top-Heavy Determination
Date, the present value of the cumulative benefits accrued (or the aggregate
account balances, in the case of a defined contribution plan) in such plan shall
be determined as of the determination date for such plan which occurs in the
same Plan Year as the Top-Heavy Determination Date.

(e) For purposes of this Section, the present value of a Participant’s Accrued
Benefit shall be determined as of the Top-Heavy Determination Date, on the
assumption that the Participant terminated his employment as of such date, and
the present value shall be based upon the actuarial assumptions used in the
actuarial valuation made as of the Top-Heavy Determination Date, but the
actuarial assumptions shall not exceed those prescribed by the Pension Benefit
Guaranty Corporation. Such assumptions shall be used for all plans being
aggregated for Top-Heavy determinations. The present value of a Participant’s
Accrued Benefit shall also include the actuarial equivalent as of the Top-Heavy
Determination Date of all distributions made to such Participant (or his
Beneficiary) during the Key Employee Test Period.

(f) For purposes of this Section, account balances shall include (i) all
contributions which the Employer the Company or any Related Company has paid or
is legally obligated to pay to any employee plan as of the Top-Heavy
Determination Date (including contributions made thereafter if they are
allocated as of the Top-Heavy Determination Date) and all forfeitures allocated
as of the Top-Heavy Determination Date, and (ii) all distributions made to a
Participant or his Beneficiary during the Key Employee Test Period (or, in the
case of a defined benefit plan, the actuarial equivalent as of the Top-Heavy
Determination Date of such distributions). For purposes of this Section, account
balances shall also include amounts which are attributable to contributions made
by the Participants (other than deductible voluntary contributions under
Section 219 of the Code) but shall not include any rollover (as

 

14



--------------------------------------------------------------------------------

defined in Section 402(a)(5) of the Code) or a direct transfer from the trust of
any employee plan qualified under Section 401(a) of the Code if such plan is not
maintained by the Employer, the Company or any Related Company and such rollover
or transfer is made at the request of the Participant.

(g) Anything to the contrary notwithstanding, if a Participant or former
Participant has not been an Employee at any time during the Key Employee Test
Period, his accrued benefit (in the case of a defined benefit plan) or his
account balance (in the case of a defined contribution plan) shall not be taken
into consideration in the determination of whether the Plan Year is a Top-Heavy
Year.

(h) The purpose of this Section is to conform to the definition of “top-heavy
plan” set forth in Section 416(g) of the Code, which is incorporated herein by
reference, and to the extent that this Section shall be inconsistent with
Section 416(g) of the Code, either by causing any Plan Year during which the
Plan would be classified as a “top-heavy plan” not to be a Top-Heavy Year or by
causing any Plan Year during which it would not be classified as a “top-heavy
plan” to be a Top-Heavy Year, the provisions of Section 416(g) of the Code shall
govern and control.

2.39 Transfer. An Employee’s transfer of employment between the Employer, the
Company and any Related Company, or an Employee’s transfer between an employment
position covered by the Plan and an employment position not covered by the Plan,
without a Break in Service.

2.40 Trust Fund. All assets of the Plan held by the Trustee from time to time in
accordance with the provisions of the Trust Agreement established under the
Plan, as the same is amended from time to time.

2.41 Trustee. The individuals or corporation which shall from time to time be
appointed by the Employer to administer the Trust Fund.

2.42 Year of Service. Any 12-month computation period (as defined below) during
which an Employee (i) has attained age 18, and (ii) has completed an aggregate
of at least 1,000 Hours of Service with the Employer, the Company or any Related
Company. The initial 12-month computation period shall begin on the Employee’s
employment or re-employment commencement date. If the Employee fails to complete
an aggregate of at least 1,000 Hours of Service with the Employer, the Company
or any Related Company during the initial 12-month computation period, the
second 12-month computation period shall consist of the Plan Year which includes
the first anniversary of the Employee’s employment or re-employment commencement
date, and succeeding 12-month computation periods shall also be based on the
Plan Year. As of and after April 30, 2005, no Employee or Participant shall earn
additional Years of Service under the Plan notwithstanding their continued
employment with the Employer.

 

15



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND VESTING

3.1 Eligibility to Participate.

(a) Each Employee who is a Participant in the Plan immediately preceding the
Effective Date shall continue to be a Participant in the Plan under the terms
specified herein.

(b) Each other Employee who as of the Effective Date has attained age 21 and
completed at least one Year of Service but who is not already a Participant in
the Plan shall participate as of the Effective Date.

(c) Each other Employee (other than Leased Employees) shall be eligible to
participate in the Plan, upon the Entry Date coincident with or next following
the date that the Employee has satisfied the following requirements:

 

  (i) the Employee has attained age 21 and completed at least one Year of
Service; and

 

  (ii) the Employee is a salaried employee of an Employer and is in a
classification of employees to whom the Plan has been extended by that Employer.

(d) Anything contained herein to the contrary notwithstanding, effective as of
April 30, 2005, no Employee or any other person shall become a Participant in
the Plan.

3.2 Duration of Participation.

An Employee shall remain a Participant until such time as he incurs a Break in
Service consisting of one Plan Year, at which time his participation in the Plan
shall cease, unless he has met the requirements for a Pension as set forth in
Article V at such time.

3.3 Participation upon Re-Employment.

(a) Upon reemployment by an Employer, a former Employee who had attained his
Vesting Date, in accordance with Section 4.3 below, shall resume participation
in the Plan on the date he or she is credited with one Hour of Service. Upon the
completion of one Year of Service following his reemployment, all Years of
Service and Credited Service earned prior to the Break in Service shall be taken
into account and aggregated with any Years of Service and Credited Service
earned subsequent to the reemployment.

(b) Except as provided in Section 4.4 below, a Participant who incurred a Break
in Service and who is subsequently reemployed shall, upon his or her completion
of one Year of Service from the date of reemployment, have his or her Credited
Service earned prior to the Break in Service restored and considered with all
Credited Service earned after the date of reemployment, including the year
immediately following the date of reemployment, in determining his or her
benefit.

 

16



--------------------------------------------------------------------------------

(c) Anything contained herein to the contrary notwithstanding, effective as of
April 30, 2005, no Employee or any other person shall become a Participant in
the Plan upon the recommencement of their employment with the Employer or for
any other reason.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

FACTORS USED IN DETERMINING PLAN BENEFITS

4.1 Credited Service. For purposes of calculating the amount of a Participant’s
or beneficiary’s Plan benefits, a Participant’s “Credited Service” means the
total of the Participant’s Years of Service computed in accordance with the
following rules except to the extent provided otherwise in a supplement to the
Plan:

(a) Years of Credited Service. An Employee will be granted a Year of Credited
Service for each calendar year in which he is a Participant and credited with at
least at least 1,700 Hours of Service. If during any calendar year a Participant
is credited with fewer than 1,700 Hours of Service, a proportionate credit shall
be given to the nearest 1/10 of a year. An Employee who is hired in an eligible
class of Employees and becomes a Participant after completing one Year of
Service under Section 3.1(c)(1) shall also receive a Year of Credited Service
(or proportionate credit) for the calendar year in which he is hired, provided
that he completes at least 1,000 Hours of Service in such calendar year.

(b) Recognition of Other Prior Service. A Participant will be granted a Year of
Credited Service for each Year of Credited Service the Participant earned under
the Plan prior to the Effective Date. From time to time the Employer may also
grant recognition of prior service not otherwise considered as Credited Service
hereunder in connection with the extension of the Plan to a new covered group or
the addition of a new group of employees to an existing covered group in
connection with corporate acquisitions, reorganizations or other circumstances
which the Employer determines, in a non-discriminatory manner.

(c) Periods of Absence. A Participant shall not receive Credited Service for the
period from his date of employment termination until his date of reemployment. A
period of Leave of Absence will not be deemed a termination of employment for
purposes of this Section. However, Credited Service will not be granted for
leave of absence periods, except for medical leaves of absence or as required by
law.

(d) Concurrent Employment. Concurrent periods of employment with two or more
Employers shall be considered only once in determining Credited Service.

(e) Non-Participating Employer. A period of service with an entity prior to the
date the entity becomes an Employer under the Plan or a predecessor plan shall
be disregarded in determining a Participant’s Credited Service unless otherwise
specifically provided for herein.

(f) Non-Covered Employment. A period of service with an Employer during which
the Participant is not a member of a covered group of Employees for purposes of
Section 3.1 above shall be disregarded in determining a Participant’s Credited
Service.

(g) Freeze of Credited Service. Anything contained herein to the contrary
notwithstanding, effective as of April 30, 2005, each Employee’s and each
Participant’s Years of Credited Service under the Plan shall be frozen at the
number of their Years of Credited Service earned as of April 30, 2005. As of and
after April 30, 2005, no Employee or Participant shall earn additional Years of
Credited Service under the Plan notwithstanding their continued employment with
the Employer.

 

18



--------------------------------------------------------------------------------

4.2 Vesting Service. For purposes of determining a Participant or Beneficiary’s
eligibility for Plan benefits, a participant’s “vesting service” means the total
of the Participant’s Years of Service.

4.3 Vesting Date. The “vesting date” for a Participant shall be the date the
Participant has accrued five Years of Service. Effective as of April 30, 2005,
each Participant hereunder shall be deemed to have met their Vesting Date,
notwithstanding the Participant’s actual number of Years of Service.

4.4 Break in Service. A Participant’s entire period of Credited Service (as
determined under Section 4.1) shall be taken into consideration under the Plan,
except that:

(a) A Participant who incurs a Break in Service prior to his Vesting Date shall
have his Credited Service before such Break in Service disregarded until he has
completed one Year of Service following his re-employment by the Employer, the
Company or any Related Company, at which time his Credited Service before such
Break shall be restored, retroactive to his date of re-employment.

(b) A Participant who incurs a Break in Service prior to his Vesting Date shall
have his period of Credited Service before such Break disregarded if the number
of years in such Break in Service equals or exceeds five. Notwithstanding the
foregoing, any Participant who experiences a Break in Service not in excess of
five years shall have all of his Credited Service earned prior to April 30, 2005
taken into consideration under the Plan. No Participant shall earn Credited
Service under the Plan on and after April 30, 2005.

(c) A Participant who terminates his employment and is re-employed prior to
incurring a Break in Service shall be treated, for purposes of participation in
the Plan, as though he never terminated his employment, except that periods
during which the Participant was not in active employment shall not be included
in determining the Participant’s Final Average Compensation. Notwithstanding the
foregoing, as of and after April 30, 2005, no Participant shall earn additional
Years of Credited Service under the Plan notwithstanding their continued
employment with the Employer. Further for purposes of determining the
Participant’s Final Average Compensation, effective as of and after April 30,
2005, Compensation earned by the Participant on and after April 30, 2005 shall
not be taken into account.

4.5 Transfers. A Transfer shall not affect the continuity of a Participant’s
Years of Service for purposes of his eligibility for benefits under the Plan.
However, in the event of a Transfer, the amount of the benefit payable to a
Participant under the Plan shall be computed as follows:

(a) If a Participant is transferred to an employment position which would not
make him eligible for benefits under the Plan, he shall have his Accrued Benefit
under the Plan based solely on his Years of Credited Service prior to the date
of Transfer.

 

19



--------------------------------------------------------------------------------

(b) If an Employee is transferred to an employment position which would make him
eligible to participate in the Plan, he shall have his Accrued Benefit under the
Plan be based solely on his years of Credited Service from and after the date of
Transfer.

(c) The determination of the Compensation and the Final Average Compensation of
a Participant who incurs a Transfer shall be based upon his Years of Credited
Service with the Employer as a Participant.

 

20



--------------------------------------------------------------------------------

ARTICLE V

REQUIREMENTS FOR PENSIONS

5.1 Normal Retirement. A Participant shall be eligible for a Normal Retirement
Pension if his employment is terminated on or after his Normal Retirement Age.
Payment of a Normal Retirement Pension shall commence as of the first day of the
month coincident with or immediately following the Participant’s Retirement. A
Participant’s right to his Normal Retirement Pension shall be non-forfeitable on
attainment of his Normal Retirement Age.

5.2 Early Retirement. A Participant shall be eligible for an Early Retirement
Pension if his employment is terminated on or after his 55th birthday and after
he has completed at least five years of Credited Service. Payment of an Early
Retirement Pension shall commence as of the Participant’s Normal Retirement
Date. However, if a Participant requests the Committee to authorize the
commencement of his Early Retirement Pension as of the first day of the month
coincident with or immediately following his Retirement, or as of the first day
of any subsequent month which precedes his Normal Retirement Date, his Pension
shall commence as of the first day of the month so requested, but the amount
thereof shall be reduced as provided in Section 6.3.

5.3 Deferred Vested Pension. A Participant shall be eligible for a Deferred
Vested Pension if his employment is terminated for any reason before his death
after the Participant’s Vesting Date but prior to his Early Retirement
eligibility in accordance with Section 5.2. Payment of a Participant’s Deferred
Vested Pension shall commence as of his Normal Retirement Date. However, if a
Participant requests the Committee to authorize the commencement of his Deferred
Vested Pension as of the first day of any month after his attainment of age 55
and prior to his Normal Retirement Date, his Pension shall commence as of the
first day of the month so requested, but the amount thereof shall be reduced as
provided in Section 6.4.

5.4 Deferred Vested Pension in Top-Heavy Years. A Participant shall be eligible
for a Deferred Vested Pension under Section 6.4 if his employment is terminated
for any reason before his death and he had completed at least three Years of
Service during or prior to any Top Heavy Year.

5.5 Vesting Following Plan Amendment. In the event that any amendment is adopted
to the Plan which affects, directly or indirectly, the computation of the vested
percentage of the Participants’ Accrued Benefits:

(a) The vested percentage of the Accrued Benefit of each Participant as of the
later of the date the amendment is adopted or the date it becomes effective
shall not, as a result of such amendment, be less than it would have been had
the Participant terminated his employment on the day immediately preceding the
day such amendment was adopted (or, if earlier, the effective date of such
amendment); and

(b) The vested percentage of the Accrued Benefit of a Participant who, on the
day the amendment is adopted (or, if earlier, the effective date of such
amendment), had completed at least three Years of Service shall thereafter be
equal to the greater of the amount determined under the Plan as so amended or
the amount determined under the Plan without regard to such amendment.

 

21



--------------------------------------------------------------------------------

(c) Anything contained herein to the contrary notwithstanding, effective as of
April 30, 2005, the vested percentage of each Participant’s Accrued Benefit on
April 30, 2005 shall be 100%.

5.6 Freeze of Accrued Benefits. Anything contained herein to the contrary
notwithstanding, effective as of April 30, 2005, each Participant’s Accrued
Benefit under the Plan shall be frozen. Notwithstanding the foregoing,
Participants in the Plan as of April 30, 2005 must continue to satisfy the
requirements of this Article V in order to receive a Pension.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

AMOUNT OF PENSIONS

6.1 Benefits Generally. Subject to the limitations hereinafter set forth in this
Article VI, each Participant who retires on or after he has fulfilled the
requirements for a Pension as set forth in Article V shall be entitled to the
Pension determined in accordance with the provisions of this Article VI.
Notwithstanding the foregoing, effective as of and after April 30, 2005, the
amount of the Pension to which a Participant may be entitled under this
Article VI shall be the amount to which the Participant would be entitled as of
April 30, 2005. Each Participant’s Pension entitlement hereunder shall be frozen
at the amount of the Participant’s Pension entitlement on April 30, 2005.

6.2 Normal Retirement Pension. A Participant’s Accrued Benefit under the Plan is
the monthly benefit amount payable in the form of a single life annuity
commencing at Normal Retirement Age (or Actuarial Equivalent thereof) computed
pursuant to paragraph (a), (b) or (c) below:

(a) Except with respect to those individuals described in paragraph (b) below, a
Participant’s Accrued Benefit shall be 1 1/3% of the Participant’s Final Average
Compensation at the date of determination, less 1 2/3% of his Primary Social
Security Benefit, divided by 12 multiplied by the Participant’s Years of
Credited Service earned at his Normal Retirement Date, not to exceed 30 years.

Effective May 1, 1989, Participants on April 30, 1985 will receive the larger of
the benefit described above or one percent of Final Average Compensation times
Years of Credited Service. Notwithstanding the foregoing, a Participant’s or
prior plan participant’s benefit amount as determined above shall be offset by
the value of the benefit distributed to or on behalf of the Participant from the
prior plan, if any.

(b) The Accrued Benefit of a Participant who either was a Participant and had an
Accrued Benefit on the May 1, 1989, or whose Final Average Compensation includes
years prior to May 1, 1994 in which his Compensation exceeded $200,000 (as
adjusted) for Plan Years prior to January 1, 1994, or $150,000 (as adjusted) for
Plan Years beginning after January 1, 1994, or both, shall be determined as
follows:

 

  (i) The Accrued Benefit as of any date between the May 1, 1989 and April 30,
1994, inclusive, shall be equal to the greater of (A) the amount determined
under paragraph (a) taking into account all years of Credited Service or (b) the
Participant’s Accrued Benefit as of April 30, 1989, plus the amount determined
under paragraph (a) taking into account only years of Credited Service beginning
on or after the May 1, 1989.

 

  (ii) The Accrued Benefit as of any date on or after May 1, 1994, shall be the
greater of (A) the amount determined under paragraph (a) taking into account all
years of Credited Service or (b) the Participant’s Accrued Benefit as of
April 30, 1994 (taking into account paragraph (b)(i) above), plus the amount
determined under paragraph (a) taking into account only years of Credited
Service beginning on or after May 1, 1994.

 

23



--------------------------------------------------------------------------------

(c) If a Participant receives a distribution of his Accrued Benefit as a result
of the termination of the Participant’s employment and the Participant is
subsequently rehired, then the amount of the Pension to which the Participant
(or his Beneficiary) shall be entitled upon his subsequent Retirement or death
shall be determined by disregarding his Years of Credited Service taken into
account in determining the amount of such previous distribution, provided that
if the amount of such distribution was less than the present value of the
Participant’s Accrued Benefit at such time (as determined under Section 7.5, and
disregarding the value of any subsidies for early retirement or survivorship
benefits), such Years of Credited Service shall not be disregarded, but any
Pension to which the Participant (or his Beneficiary) subsequently becomes
entitled shall be reduced by the Actuarial Equivalent of such distribution. If a
Participant is not entitled to a Deferred Vested Pension when he incurs a
termination of employment, he shall be deemed to have a received a lump sum
distribution of the entire vested portion of his Accrued Benefit. If such a
Participant is subsequently re-employed before incurring a Break in Service
consisting of at least five Plan Years, he shall be deemed to have repaid such
distribution and his Years of Credited Service prior to such termination of
employment shall be included in determining his Accrued Benefit.

6.3 Early Retirement Pension. The monthly amount of a Participant’s Early
Retirement Pension payable on a single-life basis commencing as of his Normal
Retirement Date shall be equal to his Accrued Benefit at his Retirement. In the
event that the Participant requests payment of his Early Retirement Pension
prior to his Normal Retirement Date, the monthly amount of the Early Retirement
Pension shall be equal to the Pension which is otherwise payable to the
Participant as of his Normal Retirement Date, reduced at the rate of 1/2% for
each month that the commencement of Pension payments precede his Normal
Retirement Date.

6.4 Deferred Vested Pension. The monthly amount of a Participant’s Deferred
Vested Pension payable on a single-life basis commencing as of his Normal
Retirement Date shall be equal to his Accrued Benefit at his Retirement (or, in
the event that a Participant is eligible for a Deferred Vested Pension under
Section 5.4, the vested percentage of his Accrued Benefit at his Retirement
determined under Section 5.4). In the event that the Participant requests the
payment of his Deferred Vested Pension prior to his Normal Retirement Date, the
monthly amount of the Pension shall be equal to the Pension which is otherwise
payable to the Participant as of his Normal Retirement Date, reduced at the rate
of 1/2% for each month that the commencement of Pension payments precede his
Normal Retirement Date.

6.5 Maximum Pensions. The following provisions shall apply effective May 1,
2008, except as otherwise provided in this Section. The application of the
provisions of this Section shall not cause the Maximum Permissible Benefit of
any Participant to be less than his accrued benefit under all defined benefit
plans of the Employer or a predecessor employer as of the end of the last
limitation year beginning before May 1, 2008 under the provisions of such plans
that were both adopted and in effect before April 5, 2007.

(a) The Annual Benefit payable to a Participant at any time shall not exceed the
Maximum Permissible Benefit. If the benefit that a Participant otherwise would
accrued in a limitation year would result in an Annual Benefit in excess of the
Maximum Permissible Benefit, the benefit shall be limited (or the rate of
accrual decrease) to a benefit that does not exceed the Maximum Permissible
Benefit.

 

24



--------------------------------------------------------------------------------

(b) If a Participant is, or ever has been, a participant in another qualified
defined benefit plan (without regard to whether such plan has been terminated)
maintained by the Employer or a predecessor employer, the sum of the
Participant’s Annual Benefits from all such plans may not exceed the Maximum
Permissible Benefit. If a Participant’s employer-provided benefits under all
such defined benefit plans (determined as of the same age) would exceed the
Maximum Permissible Benefit, such aggregate benefits shall be reduced to the
extent necessary so as not to exceed the Maximum Permissible Benefit. Such
reduction shall be effectuated by prorating the benefit under each such plan
according to the ratio that such benefit under each such plan bears to the
aggregate benefit under all such plans.

(c) For purposes of this Section 6.5:

 

  (i) The term “Annual Benefit” means a Pension payable annually in the form of
a single-life Pension. Except as provided below, a benefit payable in a form
other than a single-life Pension shall be adjusted to an actuarially equivalent
single-life Pension that begins at the same time as such other form of benefit
and is payable on the first day of each month before applying the limitations of
this Section. If a Participant has or will have distributions commencing at more
than one Benefit Commencement Date, the Annual Benefit shall be determined as of
each such date (and shall satisfy the limitations of this Section as of each
such date), actuarially adjusting for past and future distributions of benefits
commencing at other Benefit Commencement Dates. For this purpose, whether a new
Benefit Commencement Date has occurred shall be made without regard to Treasury
Regulations Section 1.401(a)-20, Q&A 10(d) and with regard to Treasury
Regulations Section 1.415(b)-1(b)(1)(iii)(B) and (C).

No actuarial adjustment shall be made to the benefit for (A) survivor benefits
payable to a surviving Spouse under a Qualified Joint and Survivor Annuity to
the extent that such benefits would not be payable if the Participant’s benefit
were paid in a different form; (B) benefits that are not directly related to
retirement benefits (such as a qualified disability benefit, pre-retirement
incidental death benefits, and post-retirement medical benefits); or (C) the
inclusion in the form of benefit of an automatic benefit increase feature,
provided, the form of benefit is not subject to Section 417(e)(3) of the Code
and otherwise would satisfy the limitations of this Section, and the Plan
provides that the amount payable under the form of benefit in any limitation
year shall not exceed the limits of this Section applicable at the Benefit
Commencement Date, as increased in subsequent years pursuant to Section 415(d)
of the Code. For this purpose, an automatic benefit increase feature is included
in a form of benefit if the form of benefit provides for automatic, periodic
increases to the benefits paid in that form.

 

25



--------------------------------------------------------------------------------

The Annual Benefit shall be determined taking into account Social Security
supplements described in Section 411(a)(9) of the Code and benefits transferred
from another defined benefit plan, other than transfers of distributable
benefits pursuant to Treasury Regulations Section 1.411(d)-4, Q&A-3(c) but
disregarding benefits attributable to employee contributions or rollovers.

Effective for Plan Years beginning after December 31, 2003, the determination of
actuarial equivalence of forms of benefit other than a life-only Pension shall
be made in accordance with (A) or (B) below.

 

  (A) The life-only Pension that is actuarially equivalent to a benefit form
that is not subject to Section 417(e)(3) of the Code shall be determined under
this subparagraph (A) if the form of the Participant’s benefit is either (I) a
nondecreasing annuity (other than a life-only Pension) payable for a period of
not less than the Participant’s life (or in the case of a Qualified
Pre-Retirement Survivor Pension, the life of the surviving spouse), or (II) an
annuity that decreases during the Participant’s life merely because of (1) the
death of the survivor annuitant (but only if the reduction is not below 50% of
the benefit payable before the death of the survivor annuitant), or (2) the
cessation or reduction of social security supplements or qualified disability
payments (as defined in Section 401(a)(11) of the Code).

 

  (I) For limitation years beginning before July 1, 2007, the actuarial
equivalent life-only Pension is equal to the amount of the life-only Pension
commencing at the same Benefit Commencement Date that has the same actuarial
present value as the Participant’s form of benefit computed using whichever of
the following produces the greater annual amounts: (1) the interest rate and
mortality table (or other tabular factor) specified in Section 2.2 for adjusting
benefits in the same form; and (2) a 5% interest rate assumption and the
applicable mortality table defined in Section 7.5(c) for that Benefit
Commencement Date.

 

  (II) For limitation years beginning on or after July 1, 2007, the actuarial
equivalent life-only Pension is equal to the greater of: (1) the annual amount
of the life-only Pension (if any) payable to the Participant under the Plan
beginning at the same Benefit Commencement Date as the Participant’s form of
benefit; and (2) the annual amount of the life-only Pension beginning at the
same Benefit Commencement Date that has the same actuarial present value as the
Participant’s form of benefit, computed using a 5% interest rate assumption and
the applicable mortality table defined in Section 7.5(c) for that Benefit
Commencement Date.

 

26



--------------------------------------------------------------------------------

  (B) The life-only Pension that is actuarially equivalent to a benefit form
that is subject to Section 417(e)(3) of the code shall be determined under this
paragraph if the Participant’s form of benefit is other than a form described in
subparagraph (A) above. In this case, the actuarial equivalent life-only Pension
shall be determined as follows:

 

  (I) If the Benefit Commencement Date is in a Plan Year beginning after 2005,
the actuarial equivalent life-only Pension is equal to the greatest of: (1) the
annual amount of the life-only Pension beginning at the same Benefit
Commencement Date that has the same actuarial present value as the Participant’s
form of benefit, computed using the interest rate in Section 2.2 for adjusting
benefits in the same form; (2) the annual amount of the life-only Pension
beginning at the same Benefit Commencement Date that has the same actuarial
present value as the Participant’s form of benefit, computed using a 5.5%
interest rate assumption and the applicable mortality table defined in
Section 7.5(c); and (3) the annual amount of the life-only Pension beginning at
the same Benefit Commencement Date that has the same actuarial present value
computed using the applicable interest rate and applicable mortality table
defined in Section 7.5(c), divided by 1.05.

 

  (II)

If the Benefit Commencement Date is in a Plan Year beginning in 2004 or 2005,
the actuarial equivalent life-only Pension is equal to the annual amount of the
life–only Pension beginning at the same Benefit Commencement Date that has the
same actuarial present value as the Participant’s form of benefit, computed
using whichever of the following produces the greater amount: (1) the interest
rate and mortality table specified in Section 2.2 for adjusting benefits in the
same form; and (2) a 5.5% interest rate assumption and the applicable mortality
table specified in Section 7.5(c). If the Benefit Commencement Date is on or
after the first day of the first Plan Year beginning in 2004 and before
December 31, 2004, application of this paragraph shall not cause the amount
payable under the Participant’s form of benefit to be less than the benefit
calculated under the Plan, taking into account the limitations of this Section,
except that the actuarial equivalent life-only Pension is equal to the amount of
the life-only Pension beginning at the same Benefit Commencement Date that has
the same actuarial present value as the Participant’s form of benefit, computed
using whichever of the following produces the greatest annual amount: (3) the
interest rate and mortality table (or other tabular factor) specified in

 

27



--------------------------------------------------------------------------------

 

Section 2.2 for adjusting benefits in the same form; (4) the applicable interest
rate and applicable mortality table defined in Section 7.5(c); and (5) the
applicable interest rate defined in Section 7.5(c) (as in effect on the last day
of the last Plan Year beginning before January 1, 2004 under provisions of the
Plan then adopted and in effect) and the applicable mortality table defined in
Section 7.5(c).

 

  (ii) The term “Defined Benefit Compensation Limit” means, effective for
limitation years ending after December 31, 2001, $160,000, automatically
adjusted under Section 415(d) of the Code effective each January 1, and payable
in the form of a life-only Pension. The adjusted limitation shall apply to
limitation years ending with or within the calendar year of the date of the
adjustment, but a Participant’s benefits will not reflect the adjusted limit
prior to January 1 of that year.

 

  (iii) For purposes of this Section, the term “Employer” means the Employer and
any Related Employer.

 

  (iv) The term “High Three-Year Average Compensation” means a Participant’s
average Section 415 Compensation for the three consecutive Years of Service (or
if a Participant has fewer than three such years, his longest consecutive period
of service, including fractions of years, but not less than one year) with the
Employer that produce the highest average. If a Participant is rehired by the
Employer after a Break in Service, his High Three-Year Average Compensation
shall be calculated by excluding all years for which he performed no services
for and received no Section 415 Compensation from the Employer and by treating
the years immediately before and after the Break in Service as consecutive. A
Participant’s Section 415 Compensation for a Year of Service shall not include
amounts in excess of the limitation under Section 401(a)(17) of the Code in
effect for the limitation year in which such Year of Service begins.

 

  (v) The term “Maximum Permissible Benefit” means the smaller of the Defined
Benefit Dollar Limitation and the Defined Benefit Compensation Limitation, both
adjusted if required, as provided below.

 

  (A) If a Participant has fewer than ten Years of Credited Service, the Defined
Benefit Dollar Limitation shall be multiplied by a fraction the numerator of
which his the Participant’s number of Years of Credited Service (or part thereof
but not less than one year), and the denominator of which is ten. If a
Participant has fewer than ten Years of Service, the Defined Benefit Dollar
Limitation shall be multiplied by a fraction the numerator of which is the
number of Years of Service (or part thereof but not less than one year), and the
denominator of which is ten.

 

28



--------------------------------------------------------------------------------

  (B) Effective for benefits beginning in limitation years ending after
December 31, 2001, the Defined Benefit Dollar Limitation shall be adjusted if a
Participant’s Benefit Commencement Date is before age 62 or after age 65. If the
Benefit Commencement Date is before age 62, the Defined Benefit Dollar
Limitation shall be adjusted under subparagraph (I), as modified by subparagraph
(III). If the annuity starting date is after age 65, the Defined Benefit Dollar
Limitation shall be adjusted under subparagraph (II), as modified by
subparagraph (III).

 

  (I) Adjustment of Defined Benefit Dollar Limitation for benefit commencement
before age 62.

 

  (i) If the Benefit Commencement Date for a Participant’s benefit is before age
62 and occurs in a limitation year beginning before July 1, 2007, the Defined
Benefit Dollar Limitation for the Participant’s Benefit Commencement Date is the
annual amount of a benefit payable in the form of a life-only Pension commencing
at the Participant’s Benefit Commencement Date that is the actuarial equivalent
of the Defined Benefit Dollar Limitation (adjusted for Years of Credited Service
less than ten, if required) with actuarial equivalence computed using whichever
of the following produces the smaller annual amount: (1) the interest rate and
mortality table (or other tabular factor) specified in Section 2.2, or (2) a 5%
interest rate assumption and the applicable mortality table as defined in
Section 7.5(c).

 

  (ii)

If the Benefit Commencement Date for a Participant’s benefit occurs in a
limitation year beginning on or after July 1, 2007 and , the Defined Benefit
Dollar Limitation for the Participant’s Benefit Commencement Date is the lesser
of the annual amount of a benefit payable in the form of a life-only Pension
beginning at the Participant’s Benefit Commencement Date that is the actuarial
equivalent of the Defined Benefit Dollar Limitation (adjusted for Years of
Credited Service less than ten, if required) with actuarial equivalence computed
using a 5% limitation and the applicable mortality table for the annuity
starting date as defined in Section 7.5(c) (and expressing the Participant’s age
based on completed calendar months as of the Benefit Commencement Date, and

 

29



--------------------------------------------------------------------------------

 

the Defined Benefit Dollar Limitation (adjusted for Years of Credited Service
less than ten, if required) multiplied by the ratio of the annual amount of the
immediately commencing life-only Pension at the Participant’s Benefit
Commencement Date to the annual amount of the immediately commencing life-only
Pension under the Plan at age 62, both determined without applying the
limitations of this Section.

 

  (II) If the Benefit Commencement Date for a Participant’s benefit is after age
65 and occurs in a limitation year beginning on or after July 1, 2007, the
Defined Benefit Dollar Limitation at the Participant’s Benefit Commencement Date
is the lesser of: (1) the annual amount of a benefit payable in the form of a
life-only Pension beginning at the Participant’s Benefit Commencement Date that
is the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted
for Years of Credited Service less than ten, if applicable), with actuarial
equivalence computed using a 5% interest rate assumption and the applicable
mortality table for that annuity starting date as defined in Section 7.5(c) (and
expressing the Participant’s age based on completed calendar months as of the
Benefit Commencement Date), and (2) the Defined Benefit Dollar Limitation
(adjusted for Years of Credited Service less than ten, if applicable) multiplied
by the ratio of the annual amount of the adjusted immediately commencing
life-only Pension under the Plan at the Participant’s Benefit Commencement Date
to the annual amount of the adjusted immediately commencing life-only Pension
under the Plan at age 65, both determined without applying the limitations of
this Section. For this purpose, the adjusted immediately commencing life-only
Pension under the Plan at the Participant’s Benefit Commencement Date is the
annual amount of such Pension payable to the Participant, computed disregarding
the Participant’s accruals after age 65 but including actuarial adjustments even
if used to offset accruals, and the adjusted immediately commencing life-only
Pension under the Plan at age 65 is the annual amount of such Pension that would
be payable under the Plan to a hypothetical Participant who is age 65 and has
the same accrued benefit as the Participant.

 

  (III)

Notwithstanding the other requirements of this paragraph, no adjustment shall be
made to the Defined Benefit Dollar Limitation to reflect the probability of a
Participant’s death between the Benefit Commencement Date and age 62, or between
age 65 and the Benefit Commencement Date, as applicable,

 

30



--------------------------------------------------------------------------------

 

if benefits are not forfeited upon the death of the Participant prior to the
Benefit Commencement Date. To the extent benefits are forfeited upon death
before the Benefit Commencement Date, such an adjustment shall be made. For this
purpose, no forfeiture shall be treated as occurring upon the Participant’s
death if the Plan does not charge Participants for providing a Qualified
Pre-Retirement Survivor Annuity.

(b) Notwithstanding any provision to the contrary in this Section, the benefit
otherwise accrued or payable to a Participant under the Plan shall be deemed not
to exceed the Maximum Permissible Benefit if (i) the retirement benefits payable
for a limitation year under any form of benefit with respect to the Participant
under the Plan and all other defined benefit plans (without regard to whether a
plan has been terminated) ever maintained by the Employer do not exceed $10,000
multiplied by a fraction the numerator of which is the Participant’s number of
Years of Service (or part thereof but not less than one year), not to exceed ten
years, and the denominator of which is ten; and (ii) the Employer (or a
predecessor employer) has not at any time maintained a defined contribution plan
in which the Participant participated (excluding for this purpose mandatory
employee contributions under a defined benefit plan, individual medical accounts
under Section 4019h) of the Code, and post-retirement medical accounts under
Section 419A(d)(1) of the Code).

(c) The limitations of this Section shall be determined and applied by taking
into account the rules in Treasury Regulations section 1.415(f)-1(d), (e) and
(h).

6.6 Additional Restrictions.

(a) In the event that the Plan terminates, the Pension paid to or on behalf of
any Highly-Compensated Employee or former Employee treated as a Highly
Compensated Employee shall be limited to a benefit that is non-discriminatory
under Section 401(a)(4) of the Code.

(b) Except as provided in paragraph(c), the annual payments to any member of the
Highly-Compensated Group shall be limited to an amount equal to the payments
that would be made on behalf of the Participant under a single life annuity that
is the Actuarial Equivalent of the sum of (i) the Participant’s Accrued Benefit
plus (ii) the Participant’s other benefits (as that term is defined in
subparagraph (d) below), if any, under the Plan.

(c) The limitations of subparagraph (b) shall not apply if (i) after the payment
of the benefits described in subparagraph (d)(ii) below to such Participant, the
value of the assets of the Plan equals or exceeds 110% of the value of the
Plan’s current liabilities (as that term is defined in Section 412(1)(7) of the
Code), or (ii) the value of the benefits described in subparagraph (d)(ii) for
such member of the Highly-Compensated Group is less than the greater of 1% of
the value of the Plan’s current liabilities or $5,000.

 

31



--------------------------------------------------------------------------------

(d) For purposes of this Section,

 

  (i) The term “Highly-Compensated Group” shall mean the group of individuals
consisting of all Highly-Compensated Employees and former Employees who are
treated as Highly-Compensated Employees pursuant to Section 2.21(d) other than
those who were not among the top 25 Employees when ranked on the basis of
Compensation in the current or any prior Plan Year; and,

 

  (ii) The term “benefit” shall include loans in excess of the amounts set forth
in Section 72(p)(2)(A) of the Code, any periodic income, any withdrawal values
payable to a living Participant, and any death benefits not provided for by
insurance on the Participant’s life.

6.7 Conditions Affecting Pensions.

(a) Subject to the provisions of Section 7.8(c) and 7.9, no Pension payments
shall be made to a Participant during a period of employment and, in the event
that a retired Participant receiving Pension payments is re-employed or
continues to be employed by the Employer after the attainment of his Normal
Retirement Age in an employment position covered by the Plan, his Pension
payments shall be suspended during his period of re-employment or continued
employment.

(b) Upon the subsequent termination of employment of a re-employed Participant,
he shall be entitled to receive a Pension under the Plan in an amount equal to
the sum of (i) his Accrued Benefit at his Retirement, based upon his Years of
Credited Service and his Final Average Compensation as of such date, plus
(ii) his Accrued Benefit (if any) earned during his period of re-employment,
based upon his Years of Credited Service during such period and his Final
Average Compensation (computed solely on the basis of his years of Credited
Service during such period) as of his subsequent termination of employment;
provided, however, that his total Years of Credited Service under the Plan shall
be subject to the maximum set forth in Section 6.2.

(c) Notwithstanding paragraphs (a) and (b), if payment of a Participant’s
Pension is required to commence while he is still employed by reason of either
Section 7.8(c) or 7.9, the amount of his Pension shall be increased as of the
first month of each subsequent Plan Year to reflect any increase in his Years of
Service and/or Final Average Compensation.

6.8 Minimum Benefits in Top-Heavy Years. Anything else contained herein to the
contrary notwithstanding, the Accrued Benefit of each Non-Key Employee shall not
be less than the product of (a) 2% of the Non-Key Employee’s average monthly
Top-Heavy Compensation during the consecutive five-year period in which he had
the greatest aggregate Top-Heavy Compensation (excluding Top-Heavy Compensation
received in any Plan Year that is not a Top-Heavy Year), multiplied by (b) the
number of Top-Heavy Years (not exceeding 20) during which the Non-Key Employee
completed at least 1,000 Hours of Service, regardless of the Non-Key Employee’s
level of Top-Heavy Compensation during such Top-Heavy Year, whether the Non-Key
Employee makes any mandatory contribution during such Top-Heavy Year, and
whether the Non-Key Employee is employed on any particular day during such
Top-Heavy Year. If, in any Top-Heavy Year, the Non-Key Employee is also a
participant in any other defined benefit plan

 

32



--------------------------------------------------------------------------------

maintained by the Employer or a Related Company, the minimum Accrued Benefit
required under this Section with respect to such Top-Heavy Year shall be reduced
by the benefit accrued during such Top-Heavy Year under such other plan (other
than a minimum benefit accrued only during a Top-Heavy Year). If such Non-Key
Employee is also covered by a defined contribution plan, he shall nevertheless
receive the minimum Accrued Benefit described herein. Notwithstanding the
foregoing, minimum accruals shall not be required for any Plan Year in which the
Plan does not benefit any Key Employee or former Key Employee.

6.9 Payment of Incorrect Pension Amount. In the event of payment of a Pension to
a Participant (or their Beneficiary) under Articles V and VI of the Plan, all or
a portion of which should not have been payable to such Participant (or their
Beneficiary), the Plan Committee shall, as soon as is administratively feasible,
reduce the Pension benefit properly payable to the Participant by the amount of
any overpayment. Provided, however, no such reduction shall exceed 25% of the
monthly Pension payable to the Participant (or their Beneficiary).

 

33



--------------------------------------------------------------------------------

ARTICLE VII

FORM AND PAYMENT OF PENSIONS

7.1 Payment of Pensions.

(a) A Participant who is eligible for a Normal Retirement Pension under
Section 5.1 or an Early Retirement Pension under Section 5.2 and who has a
Spouse (as defined in paragraph (i) below) shall receive his Pension in the form
of a Qualified Joint and Survivor Pension, unless the Participant elects
otherwise in writing in accordance with the provisions of Section 7.4. The
Participant’s Qualified Joint and Survivor Pension shall be paid in accordance
with either subparagraph (i) or (ii) below, as elected by the Participant;
provided, however, that if no such election is made by the Participant his
Qualified Joint and Survivor Pension shall be paid in accordance with
subparagraph (ii) below.

 

  (i) 100% Qualified Joint and Survivor Pension. A Participant shall receive a
reduced Pension during his lifetime and, upon his death, 100% of such reduced
Pension shall be paid to the Participant’s Spouse, if surviving, for the
remainder of the Spouse’s lifetime.

 

  (ii) 50% Qualified Joint and Survivor Pension. A Participant shall receive a
reduced Pension during his lifetime and, upon his death, 50% of such reduced
Pension shall be paid to the Participant’s Spouse, if surviving, for the
remainder of the Spouse’s lifetime.

(b) A Participant who is eligible for a Deferred Vested Pension under either
Section 5.3 or 5.4 and who has a Spouse (as defined in paragraph (i) below)
shall receive his Pension in the form of a 50% Qualified Joint and Survivor
Pension in accordance with subparagraph (a)(iii) above, unless the Participant
elects otherwise in writing in accordance with the provisions of Section 7.4.

(c) The last payment of a Qualified Joint and Survivor Pension shall be made as
of the first day of the month in which the death of the survivor of the
Participant and his Spouse occurs.

(d) The reduced amount payable to the Participant under a Qualified Joint and
Survivor Pension shall be determined by multiplying the amount of his Pension
determined under the applicable provision of Article V by the applicable option
factor set forth in Exhibit A.

(e) In lieu of a Qualified Joint and Survivor Pension, a Participant may elect
in writing, in accordance with the provisions of Section 7.4, to receive for
life a Pension determined under the applicable provision of Article V.

(f) A Participant who is eligible for a Normal Retirement Pension under
Section 5.1 or an Early Retirement Pension under Section 5.2 may elect in
writing, in accordance with the provisions of Section 7.4, to receive one of the
optional forms of benefit described under Section 7.3.

 

34



--------------------------------------------------------------------------------

(g) If a Participant does not have a Spouse, he shall receive the Pension
determined under the applicable provision of Article V, subject to his right, if
any, to elect in writing, in accordance with the provisions of Section 7.4, to
receive one of the optional forms of benefit described under Section 7.3. Such a
Participant’s single-life Pension shall be deemed to be a Qualified Joint and
Survivor Pension for purposes of all notice and election provisions of
Section 7.4.

(h) The last payment of any single-life Pension shall be made as of the first
day of the month in which the death of the Participant occurs.

(i) For purposes of this Article VII, a Participant’s Spouse shall be the person
to whom he is married on his Benefit Commencement Date. To the extent provided
in any Qualified Domestic Relations Order, and subject to the provisions of
Section 8.7(b), a former spouse of a Participant shall be treated as the
Participant’s Spouse on the Benefit Commencement Date, and the vested percentage
of the Participant’s Accrued Benefit may be paid in accordance with such
Qualified Domestic Relations Order at any time after the Participant is eligible
to retire and begin receiving a Pension under any provision of Article V.

7.2 Other Survivorship Benefits.

(a) Upon the death of a Participant who is credited with at least one Hour of
Service on or after January 1, 1976, who is eligible for a Pension under the
applicable provision of Article V, and who dies prior to his Benefit
Commencement Date, a 50% Qualified Pre-retirement Survivor Pension (as defined
below) shall be payable to his Eligible Spouse (as defined in paragraph
(d) below).

(b) The date upon which the payment of the 50% Qualified Pre-retirement Survivor
Pension commences, and the amount of monthly payments to the Eligible Spouse,
shall be determined as if the Participant had terminated his employment on the
date of his death, survived to the earliest date upon which he would have been
eligible to begin receiving a Pension under any of the provisions of Article V,
retired with a 50% Qualified Joint and Survivor Pension on such date, and died
on the following day. Payments to the Eligible Spouse shall continue until the
first day of the month in which the death of the Eligible Spouse occurs.

(c) Except as provided in this Section 7.2, no death or survivor benefits shall
be payable on behalf of a Participant who dies prior to his Benefit Commencement
Date.

(d) For purposes of this Section 7.2, a Participant’s Eligible Spouse shall be
the person to whom he has been continuously married for one year on the date of
his death. To the extent provided in any Qualified Domestic Relations Order, and
subject to the provisions of Section 8.7(b), a former spouse of a Participant
shall be treated as the Participant’s Eligible Spouse, provided that the
Participant and his former spouse were married for at least one year.

 

35



--------------------------------------------------------------------------------

7.3 Optional Forms of Benefits.

(a) In lieu of a Normal Retirement Pension under Section 5.1, an Early
Retirement Pension under Section 5.2, or a Disability Retirement Pension under
Section 5.3, a Participant may elect in writing, in accordance with the
provisions of Section 7.4, to receive a Pension payable under one of the options
described below:

 

  (i) Contingent Annuitant Option. A married Participant may elect to receive a
reduced Pension payable during his lifetime, with the provision that if his
contingent annuitant survives him, payment of the Pension in an amount equal to
either 100% or 50% of the Participant’s reduced Pension (as elected by the
Participant) shall continue to the contingent annuitant after his death, with
the last payment to be made as of the first day of the month in which the death
of the contingent annuitant occurs. A Participant who is unmarried as of the end
of the election period referenced in Section 7.4, shall not be entitled to elect
the optional form of benefit described under this Section 7.3(a)(i).

 

  (ii) Single-Life Option. A Participant may elect to receive a single-life
Pension under which the last payment shall be made as of the first day of the
month in which the death of the Participant occurs.

(b) An option shall be elected in writing on a form approved by the Committee
and shall be filed with the Committee during the period described in
Section 7.4. The amount of the Pension payable under an option shall be
determined by multiplying the Participant’s Pension under the applicable
provision of Article V by the applicable option factor set forth in Exhibit A.

7.4 Election Procedures.

(a) The Committee shall provide each Participant with a written explanation, in
non-technical language, of the Qualified Joint and Survivor Pension available
under Section 7.1, and the optional forms of benefits available under
Section 7.3. Such explanation shall include a general statement of the terms and
conditions of such benefits, the circumstances under which the Qualified Joint
and Survivor Pension shall automatically be provided, the Participant’s right to
make, and the effect of, an election to waive the Qualified Joint and Survivor
Pension and the rights of the Participant’s spouse under paragraph (f) below,
and shall inform the Participant that he has the right to receive a written
explanation of the effect of any such election on his particular benefit,
expressed in terms of dollars per monthly payment and an explanation that
benefits will be larger if payment is deferred. Such written explanation shall
also comply with Section 417(a)(3) of the Code and Treasury Regulations
Section 1.417(a)-3.

(b) The Committee shall, before the beginning of the election period, provide to
the Participant a written explanation which consists of the following
information (i) the terms and conditions of the Qualified Joint and Survivor
Pension, (ii) the Participant’s right to make, and the effect of, an election to
waive the Qualified Joint and Survivor Pension form of benefit, (iii) the rights
of the Participant’s spouse, and (iv) the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Pension. Effective as of April 1, 1997, the Committee may provide the written
explanation to the Participant after the Participant’s Benefit Commencement
Date, as long as the election period described in paragraph (d) does not end
until at least 30 days after the written explanation is furnished. The
Participant may (with his spouse’s consent, if applicable) waive the 30-day
period described in the preceding sentence in writing, provided that payment of
this benefit shall in no event begin less than seven days after

 

36



--------------------------------------------------------------------------------

such explanation is furnished. As provided in Section 7.9, a Participant (with
his spouse’s consent, if applicable) may elect a Retroactive Annuity Starting
Date, in which case the issuance of the written explanation described in this
paragraph (b) shall be governed by Section 7.9.

(c) A Participant may elect to not have his benefit paid in the form of a
Qualified Joint and Survivor Pension, or may (if eligible) elect an optional
form of benefit. Any such election shall be made in writing and shall clearly
indicate that the Participant is electing to waive his right to receive his
benefit in the form of a Qualified Joint and Survivor Pension and shall be
delivered to the Committee during the election period described in paragraph
(d). The Participant shall be entitled to make or change any such election at
any time during the election period.

(d) Any election and any revocation of any election made under this Section 7.4
may be made at any time or times during the 180-day period (90-day period for
Plan Years beginning before May 1, 2007) ending on the Participant’s Benefit
Commencement Date.

(e) An election made pursuant to this Article VII or a revocation or
cancellation of an election, or the exercise or revocation of a waiver hereunder
before the Participant’s Benefit Commencement Date, shall be made without
prejudice to the right of the Participant to make a new election. An election,
revocation or cancellation of an election, or the exercise or revocation of a
waiver, shall be made in writing on a form prescribed by the Committee shall
comply with the requirements of paragraph (f), below, and shall be effective if
submitted to the Committee prior to the Participant’s Benefit Commencement Date.

(f) Anything to the contrary notwithstanding, any election made under this
Section 7.4 shall be in accordance with rules established by the Committee. In
the case of a Participant whose Benefit Commencement Date occurs after
December 31, 1984, an election to receive any benefit other than a Qualified
Joint and Survivor Pension shall be valid only if (i) such Participant’s waiver
of his right to receive a Qualified Joint and Survivor Pension pursuant to
paragraph (d) is consented to, in writing, by the person who is the
Participant’s Spouse on the Benefit Commencement Date, and the Spouse’s
signature is witnessed either by a member of the Committee or other Plan
representative designated by the Committee or by a notary public, or (ii) the
Participant establishes, to the satisfaction of the Committee, that he is not
married on the Benefit Commencement Date or that, if he is married, his Spouse’s
consent cannot be obtained because his Spouse cannot be located, because he and
his Spouse are legally separated, because he has been abandoned by his Spouse
(and has a court order to such effect), or because of such other circumstances
as may be specified in regulations promulgated under Section 417(a)(2)(B) of the
Code. All elections made pursuant to this paragraph (f) may be revoked in
writing by the Participant at any time prior to his Benefit Commencement Date,
but any new election of an optional form of benefit shall require a new consent
from the Participant’s Spouse unless the original consent specifically
authorized the Participant to elect different forms of benefit without the
Spouse’s further consent. A Spouse’s consent to an election shall be
irrevocable. The Committee shall provide to each Participant, within the period
of time set forth in paragraph (b), the written explanation of the information
described in paragraph (a).

 

37



--------------------------------------------------------------------------------

(g) Anything else to the contrary notwithstanding, any Participant (i) who was
credited with at least one Hour of Service on or after September 2, 1974,
(ii) who would not, but for this paragraph (g), have the right to receive a 50%
Qualified Joint and Survivor Annuity, (iii) who is alive on August 23, 1984 and
(iv) whose Benefit Commencement Date is on or after August 23, 1984, shall have
the right to elect to receive a 50% Qualified Joint and Survivor Annuity. The
Committee shall send written notice of the provisions of this paragraph (g) to
each Participant to whom it applies, and shall also send written notice of the
provisions of Section 7.2 to each Participant whose employment was terminated
prior to August 23, 1984, and to whom Section 7.2 applies.

7.5 Small Pensions.

(a) Notwithstanding anything herein to the contrary, if the present value of a
Pension payable under the Plan is $5,000 or less (as determined in accordance
with Section 7.5(a)(i)), payment of such Pension shall be made in a lump sum. In
the case of a Participant who does not have a vested Accrued Benefit, the
Participant shall be deemed to have received a lump-sum payment of his Pension
in the amount of zero dollars ($0) at the time set forth in this Section.
Payment of a lump sum pursuant to this Section 7.5(a) shall be made as soon as
practicable following the date on which a Participant has incurred a termination
of employment or, in the case of a payment to a Beneficiary, the Participant’s
death.

 

  (i) For purposes of this Section 7.5(a), the determination of whether the
present value of a Participant’s Pension exceeds $5,000 upon his termination of
employment shall be made without regard to whether the present value of the
Participant’s Pension exceeded $5,000 at a time prior to the Participant’s
termination of employment, (with respect to distributions commencing on or after
May 1, 2001).

 

  (ii) Effective with respect to distributions made after December 31, 2001, if
the present value of a Participant’s Pension exceeds $1,000 but does not exceed
$5,000, upon the Participant’s termination of employment (determined in
accordance with Section 7.5(a)(i)), and the Participant fails to affirmatively
elect to have his entire Accrued Benefit distributed, the Committee shall
distribute the Participant’s benefit in the form of a rollover distribution as
described in paragraph (d) below.

(b) Effective January 1, 1997, if the present value of a Pension payable under
the Plan, as determined under paragraph (a), is more than $5,000 but not more
than $6,000, the Participant or Beneficiary may elect to receive payment of such
Pension in a lump sum. In the case of a Pension payable to a Participant, such
election shall be considered a selection of an optional form of benefit, and the
notice, election and spousal consent provisions of Section 7.4 shall apply.

(c) Effective for Plan Years beginning on or after January 1, 1997, the present
value of a single (lump sum) Pension under this Section 7.5, shall be determined
using the 1983 Group Annuity Mortality Table (Unisex) or such other mortality
table as may be specified under Section 417(e)(3)(A) of the Code (effective
January 1, 2002, the 1994 Group Annuity Reserving (94 GAR) Table) and an
interest rate equal to the annual interest rate on 30-year Treasury securities
as announced by the Board of Governors of the

 

38



--------------------------------------------------------------------------------

Federal Reserve System for the second month prior to the first day of the Plan
Year in which the distribution occurs. For Plan Years beginning prior to
January 1, 1997, the present value of a single (lump sum) Pension is determined
using the aforementioned mortality table and an interest rate equal to 5%.

(d) This paragraph applies to distributions made after December 31, 2001.
Notwithstanding any provision of the Plan to the contrary that otherwise would
limit a Distributee’s election, a Distributee may elect, at the time and in the
manner prescribed by the Committee, to have any portion of an Eligible Rollover
Distribution that is $500 or more paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover. If an Eligible Rollover
Distribution is less than $500, a Distributee may not elect to rollover a
portion of such distribution.

For purposes of this paragraph, the following terms shall have the meanings
indicated:

 

  (i) The term “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

  (ii) The term “Distributee” means a Participant or former Participant. In
addition, a Participant’s or former Participant’s surviving Spouse or spouse or
former spouse who is the alternate payee under a Qualified Domestic Relations
Order are Distributees with respect to their interest.

 

  (iii) The term “Eligible Retirement Plan” shall mean an eligible plan under
Section 457(b) of the Code that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and that agrees to separately account for amounts transferred into
such plan from this plan, individual retirement account described in
Section 408(a) of the Code, individual retirement annuity described in
Section 408(b) of the Code, annuity plan described in Section 403(a) of the
Code, an annuity contract described in Section 403(b) of the Code, or a
qualified defined contribution plan described in Section 401(a) of the Code that
accepts a Distributee’s Eligible Rollover Distribution.

 

  (iv)

The term “Eligible Rollover Distribution” shall mean any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated beneficiary, or for a period of ten years or more, any distribution
to the extent such distribution is required under Section 401(a)(9) of the Code,
and the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities), and any other distribution that is reasonably
expected to total less than $200 during a year. A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax

 

39



--------------------------------------------------------------------------------

 

employee contributions that are not includible in gross income. However, such
portion may be transferred only to (A) an individual retirement account or
annuity described in Section 408(a) or (b) of the Code; (B) for taxable years
beginning after December 31, 2001 and before January 1, 2007, to a qualified
trust that is part of a defined contribution plan that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution that is includible in gross income and the portion
that is not so includible; or (C) for taxable years beginning after December 31,
2006, to a qualified trust or an annuity contract described in Section 403(b) of
the Code if such trust or contract provides for separate accounting for the
portion of such distribution that is includible in gross income and the portion
that is not so includible.

(e) In the event of a mandatory distribution in excess of $1,000 (including the
portion of the Participant’s distribution attributable to any rollover
contribution) made on or after March 28, 2005, if a Participant does not elect
to have such distribution paid directly to an Eligible Retirement Plan specified
by the Participant in a Direct Rollover or to receive the distribution directly,
then the Plan will pay the distribution in a Direct Rollover to an individual
retirement plan designated by the Committee.

7.6 Designation of Beneficiaries. A Participant who elects a form of benefit
that provides for continued payments after his death shall designate a
Beneficiary to receive such payments, and may change such designation prior to
the Benefit Commencement Date in accordance with Section 7.4 (subject to the
right of the Participant’s Spouse to consent to any change in accordance with
Section 7.4(f) if the Spouse’s original consent did not specifically authorize
the Participant to change Beneficiaries). In the case of a Qualified Joint and
Survivor or Contingent Annuitant Pension, the Beneficiary designation shall
become irrevocable on the Benefit Commencement Date (even if the Beneficiary is
the Participant’s spouse and they later divorce), and no further benefits shall
be payable after the death of the Participant and Beneficiary. No designation of
a Beneficiary or change thereof shall be effective until it has been received by
the Committee. The Committee shall be entitled to rely upon the last designation
filed by the Participant prior to his death.

7.7 Benefit Commencement Date.

(a) The Benefit Commencement Date for each Participant shall be as set forth in
the applicable provision of Article V, subject to the provisions of paragraphs
(b) and (c) below.

(b) Except as provided in Section 7.5 above and paragraph (c) below, unless the
Participant consents to a later commencement date, the Benefit Commencement Date
shall be not later than the 60th day after the close of the Plan Year in which
the latest of the following events occurs:

 

  (i) The Participant’s 65th birthday; or

 

  (ii) The termination of the Participant’s employment with the Employer.

 

40



--------------------------------------------------------------------------------

(c) Effective May 1, 1997, anything else contained herein to the contrary
notwithstanding, in no event shall distribution of a Participant’s Pension begin
later than April 1 of the calendar year following the later of the calendar year
in which the Participant attains the age of 70 1/2 or retires, or, in the case
of a Participant who is a 5% owner (as described in the definition of Highly
Compensated Employee), April 1 of the calendar year following the calendar year
in which the Participant attains age 70 1 /2. If commencement of a Participant’s
Normal Retirement Pension is deferred until after April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2, the
amount of such Participant’s Normal Retirement Benefit shall not be less than
the Actuarial Equivalent of his Accrued Benefit as of such date, plus the
Actuarial Equivalent of any additional accrued benefit after such date, reduced
by the Actuarial Equivalent of any benefit payments made after such date.

7.8 Employment after Normal Retirement Age.

(a) A Participant shall not receive a Pension for any calendar month, including
the calendar month in which, or any calendar month following which, he satisfies
the requirements for a Normal Retirement Pension under Section 5.1, if during
any such calendar month he completes at least 40 Hours of Service.

(b) Subject to Section 7.7(c), if a Participant who continues to be employed or
is re-employed by the Employer after he satisfies the requirements for a Normal
Retirement Pension completes less than 40 Hours of Service during any calendar
month, such Participant shall be considered retired and shall receive his
Pension under the Plan. Any employment by the Participant during any calendar
month in which he receives Compensation for less than 40 Hours of Service shall
not be considered as part of his period of Credited Service.

(c) Upon the death of a Participant who continues his employment beyond the
attainment of his Normal Retirement Age and who is not considered retired in
accordance with the provisions of this Section 7.8, the provisions of Sections
7.2 or 7.3 (as applicable) shall be operative, and the Pension payable
thereunder shall commence as of the first day of the month coincident with or
immediately following the Participant’s death in the amount which would have
been payable had the Participant retired on the day immediately preceding his
death.

(d) The Committee shall provide each Participant who either continues to be
employed, or is re-employed, after attaining his Normal Retirement Age with a
written notice, which shall satisfy the requirements of Department of Labor
Regulations Section 2530.203-3, that his continued employment will result in the
suspension of his Pension pursuant to this Section 7.8.

7.9 Retroactive Annuity Starting Date. In the event a Participant affirmatively
elects for their benefits to commence as of a Retroactive Annuity Starting Date,
this Section 7.9 shall apply:

(a) Except as provided herein, the written explanation described in
Section 7.4(b) shall be provided to the Participant within no more than 180 days
(90 days for Plan Years beginning before May 1, 2007) and no fewer than 30 days
prior to the Date of Distribution based upon the Participant’s election of a
Retroactive Annuity Starting Date. Notwithstanding the foregoing, the Date of
Distribution may occur more than 180 days (90 days for Plan Years beginning
before May 1, 2007) after the date of the issuance of

 

41



--------------------------------------------------------------------------------

the written explanation as a result of administrative delay. In the event
distribution of the Participant’s benefit does not occur within the applicable
period following the issuance of the written explanation for reasons other than
administrative delay, the Committee shall furnish the Participant with another
written explanation. The Participant (with his spouse’s consent, if applicable)
may, in writing, waive the requirement that benefits not be distributed fewer
than 30 days after the Participant’s receipt of the written explanation, in
which case benefits will not be distributed in less than seven days after the
written explanation is furnished. The Participant’s election to commence benefit
receipt must be made after the written explanation is provided, and on or before
the date the first distribution is made.

(b) The Participant’s spouse as of the Date of Distribution, including an
alternate payee under the terms of a Qualified Domestic Relations Order, must
consent to the Participant’s election of the Retroactive Annuity Starting Date.
Spousal consent, however, is not required in the event the survivor benefits
that would be payable to the Participant’s spouse as of the Retroactive Annuity
Starting Date are not less than the survivor benefits that would be payable to
the Participant’s spouse in an optional form of benefit that satisfies the
Qualified Joint and Survivor Pension requirements as of a benefit commencement
date which occurs subsequent to the date the written explanation is furnished.
Additionally, spousal consent is not required if the Participant’s spouse as of
the Retroactive Annuity Starting Date would not be the Participant’s spouse as
of the date benefits actually commence, unless otherwise required by the terms
of a Qualified Domestic Relations Order.

(c) A Participant may not select a Retroactive Annuity Starting Date that
precedes the date upon which the Participant could have otherwise started
receiving benefits under the terms of Section 7.1. A Participant shall be deemed
to have elected a Retroactive Annuity Starting Date and receive distributions
subject to this Section 7.9 even if the Participant’s benefits hereunder are
adjusted in order to comply with Sections 417(e)(3) and 415 of the Code.

(d) Future periodic payments with respect to a Participant who elects a
Retroactive Annuity Starting Date shall be the same as the future periodic
payments, if any, that would have been paid with respect to the Participant had
payments actually commenced on the Retroactive Annuity Starting Date. Each
Participant to whom this Section 7.9 applies shall be paid make-up payments to
reflect any missed payment or payments for the period from the Retroactive
Annuity Starting Date to the date of the actual make-up payment (with the
appropriate adjustment for interest from the date of the actual make-up
payment). Said payments shall comply, in all respects, with the requirements of
Sections 417(e)(3) and 415 of the Code, with the applicable interest rate and
applicable mortality table determined as of that date. Distributions hereunder
consisting of make-up payments under this paragraph (d) shall not constitute
“eligible rollover distributions” within the meaning of Section 401(a)(31) of
the Code.

(e) Distributions (including interest adjustments) made hereunder as of a
Retroactive Annuity Starting Date are intended to satisfy the annual benefit
limitation of Section 415 of the Code in accordance with this Section 7.9(e).
Distributions under this Section 7.9 shall satisfy the annual benefit limitation
of Section 415 of the Code as of the Date of Distribution, for all purposes,
including for purposes of determining the applicable interest rate and the
applicable mortality table. In the event the Participant’s

 

42



--------------------------------------------------------------------------------

benefit would have been exempt from the present value requirements of
Section 417(e)(3) of the Code if the benefit commenced on the Retroactive
Annuity Starting Date, the annual benefit limitation of Section 415 of the Code
shall not be applied as of the Date of Distribution, if such date is 12 months
or less from the Retroactive Annuity Staring Date. Instead, the annual benefit
limitation of Section 415 of the Code shall be applied as of the Retroactive
Annuity Starting Date.

(f) In the event the Participant’s benefit would have been subject to the
present value requirements of Section 417(e)(3) of the Code had distributions
commenced on the Retroactive Annuity Starting Date, the Participant’s benefit
entitlement shall not be less than the benefit produced by applying the
applicable interest rate and the applicable mortality table determined as of the
Date of Distribution, to the forms of benefit under this Article VII that
corresponds to the benefit that was used to determine the Participant’s benefit
entitlement as of the Retroactive Annuity Starting Date.

(g) The purpose of this Section 7.9 is to conform the requirements governing
Retroactive Annuity Starting Dates as set forth in Treasury Regulations
section l.417(e)-1, as now in effect or as hereunder amended. To the extent this
Section 7.9 is inconsistent with said regulations, Treasury Regulations
Section l.417(e)-1 shall govern and control.

7.10 Required Minimum Distributions. Notwithstanding any other provisions of the
Plan, the following will apply as of January 1, 2003, and to the extent of any
conflict with existing provisions of the Plan, the following shall supersede the
existing provisions.

(a) Death of Participant before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (i)

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving, spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

  (ii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

  (iii) following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

  (iv) if the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this paragraph (a), other
than subparagraph (a)(i), will apply as if the surviving spouse were the
Participant.

 

43



--------------------------------------------------------------------------------

(b) Form of Distribution. Unless the Participant’s interest is distributed in
the form of a lump-sum payment on or before the required beginning date
referenced in Section 7.7(c), as of the first Distribution Calendar Year,
distributions will be made in accordance with paragraphs (c), (d), (e), (f),
(g), (h) and (i) hereof. If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of Section 401(a)(9) of the
Code and the Treasury Regulations.

(c) Payment in the Form of an Annuity. If the Participant’s interest is paid in
the form of annuity distributions under the Plan, payments under the annuity
shall satisfy the following requirements:

 

  (i) The annuity distributions will be paid in periodic payments made at
intervals not longer than one year.

 

  (ii) The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in paragraphs (d), (e), (f), (g),
(h) and (i) hereof.

 

  (iii) Once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted.

 

  (iv) Payments will either be nonincreasing or increase only as follows:

 

  (A) By an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;

 

  (B) To the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in paragraph
(f) dies or is no longer the Participant’s beneficiary pursuant to a Qualified
Domestic Relations Order within the meaning of a Section 414(p) of the Code; or

 

  (C) To pay increased benefits that result from a Plan amendment.

(d) The amount that must be distributed on or before the Participant’s required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under paragraph (a)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.

 

44



--------------------------------------------------------------------------------

(e) Additional Accruals after First Distribution Year. Any additional benefits
accruing to the Participant in a calendar year after the first Distribution
Calendar Year will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues.

(f) This paragraph (f) shall govern the requirements for annuity distributions
that commence during the Participant’s lifetime.

 

  (i) If the Participant’s interest is being distributed in the form of a
Qualified Joint and Survivor Pension for the joint lives of the Participant and
a nonspouse beneficiary, annuity payments to be made on or after the
Participant’s required beginning date to the designated beneficiary after the
Participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Treasury Regulations Section 1.401(a)(9)-6T, Q&A-2.
If the form of distribution combines a Qualified Joint and Survivor Pension for
the joint lives of the Participant and a nonspouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

 

  (ii) Unless the Participant’s spouse is the sole designated beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain for an annuity distribution commencing during the Participant’s lifetime
may not exceed the applicable distribution period for the Participant under the
Uniform Lifetime Table set forth in Treasury Regulations Section 1.401(a)(9)-9
for the calendar year that contains the annuity starting date. If the annuity
starting date precedes the year in which the Participant reaches age 70, the
applicable distribution period for the Participant is the distribution period
for age 70 under such Uniform Lifetime Table plus the excess of 70 over the age
of the Participant as of the Participant’s birthday in the year that contains
the annuity starting date. If the Participant’s spouse is the Participant’s sole
designated beneficiary and the form of distribution is a period certain and not
life annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this paragraph (f)(ii), or
the joint life and last survivor expectancy of the Participant and the
Participant’s spouse as determined under the Joint and Last Survivor Table set
forth in Treasury Regulations Section 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
calendar year that contains the annuity starting date.

(g) If the Participant dies before the date distribution of his or her interest
begins and there is a designated beneficiary, the Participant’s entire interest
will be distributed, beginning no later than the time described in paragraph
(a)(i) or (a)(ii) over the life of the designated beneficiary or over a period
certain not exceeding:

 

  (i) Unless the annuity starting date is before the first Distribution Calendar
Year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

 

45



--------------------------------------------------------------------------------

  (ii) If the annuity starting date is before the first Distribution Calendar
Year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

(h) If the Participant dies before the date distributions begin and there is no
designated beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(i) If the Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, paragraphs (g), (h) and (i) will apply as if the surviving spouse
were the Participant, except that the time by which distributions must begin
will be determined without regard to paragraph (a)(i).

 

46



--------------------------------------------------------------------------------

ARTICLE VIII

APPLICATION FOR BENEFITS, CLAIMS PROCEDURE

AND GENERAL PROVISIONS

8.1 Advance Written Applications Required. An application for the commencement
of a Pension must be made in writing on a form and in a manner prescribed by the
Committee, and must be submitted to the Committee in care of the Personnel
Department of the Employer by a Participant or Beneficiary, or authorized
representative acting on his behalf (the “claimant”). A claimant’s benefits
shall, subject to the applicable provision of Article V and the provisions of
Section 7.7, commence:

(a) Except as provided in paragraph (b) below, on the first day of the month
which follows his eligibility for a Pension and which is at least one month
after the date on which he filed his application.

(b) If the day determined in paragraph (a) above is more than two months after
the close of the Plan Year in which he attained his Normal Retirement Age and
more than two months after the close of the Plan Year in which he was last
employed by the Employer, the Company or any Related Company, his benefits shall
commence on the first day of the third month after the close of such Plan Year.

Anything to the contrary notwithstanding, when the Employer terminates the
employment of a Participant, the application requirement shall be waived when
the effective date of such termination is less than 60 days prior to the
effective date of Retirement.

8.2 Information Required. The claimant shall furnish the Committee with any
information or proof requested by it and reasonably required to administer the
Plan. The Committee shall be the sole judge of the standard of proof required in
any case. No application shall be considered complete until such information or
proof requested by the Committee is submitted.

8.3 Denial of Benefits. In the event that any application for benefits is
denied, in whole or in part, the Committee shall notify the claimant in writing
of such denial and of his right to a review by the Committee and shall set
forth, in a manner calculated to be understood by the claimant, the specific
reasons for such denial, specific references to pertinent Plan provisions on
which the denial is based, a description of any additional material or
information necessary for the claimant to perfect his application, an
explanation of why such information is necessary and an explanation of the
Plan’s review procedure and the method of appeal as set forth in Section 8.4.
Such notice shall be furnished not more than 90 days after the claim is filed,
unless special circumstances require an extension of such period for not more
than an additional 90 days and the applicant is notified of such extension by
the end of the original 90-day period.

8.4 Review Procedure. A claimant who has received notice that his application
has been denied may, within 60 days of receipt of such notice, secure review by
written request addressed to the Committee in care of the Personnel Department
of the Employer. In connection with such an appeal for a review, the claimant
shall have the right to information available to the Committee which may be
relevant to his appeal and may submit arguments or comments in writing. The
Committee shall render a decision as

 

47



--------------------------------------------------------------------------------

soon as possible and within 60 days after the request for a review unless
special circumstances, such as the need to hold a hearing, require an extension
of up to an additional 60 days; provided, however, that if the Committee (or a
subcommittee designated to resolve such appeals) holds regularly scheduled
meetings at least quarterly, the decision shall be made not later than the next
meeting of the Committee or subcommittee held at least 30 days after the appeal
is received or, if special circumstances require, the next meeting following
such meeting. The decision shall be by the full Committee, or by a subcommittee
for the full Committee or any fiduciary named for that purpose by a standing
resolution of the Committee delegating such review authority, and shall be
submitted to the claimant in writing and shall include the specific reason or
reasons for the decision and the specific references to the provisions of the
Plan on which the decision is based, and such decision shall be final and
binding on the claimant.

8.5 Responsibility for Correctness of Address. Neither the Committee nor the
Employer shall be required to determine, or to make an investigation to
determine, the identity or mailing address of any Participant, and the Committee
shall have discharged its obligation when it shall have sent checks and other
papers by registered or certified mail to such Participant at such address as
may be designated to it by such Participant or, if he makes no such designation,
at his last address on the records of the Employer.

8.6 Payments for Incompetents. In the case of incompetency, either mental or
physical, of any Participant or Beneficiary, payments shall be made to the
court-appointed guardian of such person who has satisfied the Committee that he
or it is caring for said Participant or Beneficiary, and any such payments shall
be a complete discharge of the liabilities under the Plan.

8.7 Non-Alienation of Benefits.

(a) Except with respect to Federal income taxes, effective January 1, 1998,
certain judgments or settlements in accordance with Section 401(a)(13)(C) of the
Code, or payments pursuant to a Qualified Domestic Relations Order in accordance
with paragraph (b), no benefit payable at any time under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, attachment, charge, garnishment, levy or encumbrance of any kind,
voluntary or involuntary, and any attempt to encumber such benefit in any way
whatsoever shall be void. No benefit shall be subject in any manner to the debts
or liabilities of any person to whom the benefit is or shall be payable.

(b) Upon receiving any order, judgment or decree which may be a Qualified
Domestic Relations Order, the Committee shall promptly notify the Participant
involved and any Alternate Payee of the receipt of the order and of the Plan’s
procedure for determining whether the order is a Qualified Domestic Relations
Order, and shall proceed to determine whether the order is a Qualified Domestic
Relations Order. During the period during which it is being determined whether
such order is a Qualified Domestic Relations Order, any payments which would,
under such order, be payable to an Alternate Payee, shall be placed in a
separate account in the Trust. If, within 18 months after the day on which
payments pursuant to such order would be required to begin, the Committee
determines that such order is a Qualified Domestic Relations Order, the amount
of such separate account, with any earnings thereon, shall be paid to the
Alternate Payee as provided in such order. If the status of such order has not
been

 

48



--------------------------------------------------------------------------------

established within such 18-month period, or if it is determined that the order
is not a Qualified Domestic Relations Order, the amount of such separate account
shall be paid to the Participant, or, if it would not otherwise have been
payable currently, shall be restored to the Participant’s Accrued Benefit. Any
determination made after the end of such 18-month period shall be applied
prospectively only.

 

49



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE COMMITTEE AND PLAN ADMINISTRATOR

9.1 Appointment of Committee.

(a) The Board may appoint an Administrative Committee consisting such number of
persons as designated by the Board (which shall not be less than one) who shall
serve at the pleasure of the Board. The Committee shall appoint one of its
members to act as its Chairman and one of its members to act as its Secretary
and who shall keep minutes of the Committee’s proceedings. The Committee may act
by a majority of its appointed members, and such action may be taken from time
to time by a vote at a meeting or in writing without a meeting. The Committee
may authorize any one of its members or its Secretary to execute any document on
its behalf.

(b) In the event that the Board fails to appoint an Administrative Committee
pursuant to Section 9.1(a) or in the event that the Board has terminated such
appointment, and has failed to appoint a successor Administrative Committee,
then until such time, if ever, as the Board appoints such an Administrative
Committee, the Plan Administrator shall have the same powers and duties under
the Plan as the Committee, and all references in this Plan to the Committee
shall be deemed to refer to the Plan Administrator. In such event, the powers of
the Committee may be exercised by the President of the Employer or such person
as he may designate or, in the absence of such designation, by the officers and
management employees of the Employer generally responsible for matters involving
personnel and employee benefits.

9.2 Committee Actions. The Committee may adopt such by-laws, rules and
regulations as it deems necessary, desirable or appropriate for the conduct of
its affairs. All rules and decisions of the Committee shall be uniformly and
consistently applied to all Participants and Beneficiaries in similar
circumstances. When making a determination, the Committee shall be entitled to
rely upon information furnished by a Participant or Beneficiary, the Employer,
the legal counsel of the Employer or the Trustee, and shall have no duty or
responsibility to verify such information.

9.3 Resignation or Removal of Committee Member.

(a) Any member of the Committee may resign from office at any time by notifying
the Employer and the other members of the Committee in writing, at least ten
days in advance, of such resignation; provided, however, that such notice may,
at the option of the parties, be waived.

(b) Any member of the Committee may be removed from office by the Employer at
any time, with or without cause. Such removal shall be effectuated by the
tendering to such member and the other members of the Committee of a written
notice of removal, to take effect on the date specified therein; provided,
however, that such notice may, at the option of the parties, be waived.

 

50



--------------------------------------------------------------------------------

(c) Upon such resignation or removal of a member of the Committee, or upon his
death, the Board shall promptly appoint a successor member of the Committee, and
shall give prompt written notice thereof to the other members of the Committee.
In the event of the failure of the Board to appoint such successor by the
effective date of such resignation or removal, or within ten days after such
death, the remaining members of the Committee may appoint such successor.

(d) Each successor member of the Committee shall have all the powers, duties,
responsibilities and obligations conferred by the Plan as if originally named to
the Committee. No successor member of the Committee shall be personally liable
for any act or failure to act of his predecessor or shall have any duty to
review the actions of his predecessor.

9.4 Powers and Duties of Committee. The Committee shall be the named fiduciary
of the Plan under ERISA and, in such capacity, shall have the responsibility
for, and the authority to manage the operation and administration of, the Plan.
The Committee shall have all powers and duties which are reasonably necessary to
carry out its responsibilities under the Plan, including but not limited to the
power to:

(a) employ investment managers and advisors, accountants, legal counsel,
consultants and actuaries and any other person or organization it feels
necessary or proper to assist it in the performance of its duties under the
Plan, and all reasonable expenses therefor shall be paid as provided in
Section 10.6;

(b) administer and construe the Plan, and correct any defects or supply any
omission or reconcile any inconsistency in such manner and to such extent as it
shall deem expedient to carry out the purpose of the Plan; provided, however,
that a member of the Committee shall not individually act on any matter relating
to himself;

(c) communicate its decisions and directions to the Trustee, a Participant, the
Employer or to any other person or organization who is to receive such decision
or direction, which may be relied upon by its recipient as being the binding
decision of the Committee;

(d) allocate or delegate, among the members of the Committee or to any other
person, any fiduciary responsibility (other than trustee responsibilities) with
respect to the Plan;

(e) determine the amount of and eligibility for benefits under the Plan;
provided, however, that all such determinations shall be made on a uniform and
non-discriminatory basis; and

(f) establish rules, regulations and procedures for the administration of the
Plan. To the extent consistent with applicable provisions of ERISA and the Code,
such rules, regulations and procedures may alter any provision of the Plan that
is administrative or procedural in nature (including any provision that
specifies the time for performing any act), and any such rule, regulation or
procedure shall be deemed incorporated into the Plan without the necessity of an
amendment.

All determinations and interpretations of the Plan by the Committee, and all
rules, regulations, and procedures adopted by the Committee, which are
consistent with the fiduciary requirements of ERISA shall be final and binding
on all Participants, Beneficiaries and other persons claiming any interest in
the Plan.

 

51



--------------------------------------------------------------------------------

9.5 Discharge of Fiduciary Responsibilities. Each member of the Committee, and
any other fiduciary under the Plan, shall discharge his duties and
responsibilities with respect to the Plan:

(a) solely in the interest of the Participants and Beneficiaries, for the
exclusive purpose of providing benefits to the Participants and Beneficiaries
and defraying reasonable expenses of administering the Plan;

(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

(c) by diversifying the investments of the Plan so as to minimize the risk of
large losses, unless under the circumstances it is prudent not to do so; and

(d) in accordance with the documents and instruments governing the Plan insofar
as such documents and instruments are consistent with the applicable provisions
of ERISA.

9.6 Records Required. To put into effect the purposes of the Plan, the Committee
shall cause to be maintained by the Employer a record of the Compensation
applicable to each Participant, the Beneficiaries designated by each
Participant, the Participant’s years of Credited Service, and such other records
as may be required for the efficient administration of the Plan.

9.7 Indemnification. The Employer shall indemnify and save harmless the
Committee, each member of the Committee, and any officer or employee of the
Employer exercising any of the powers of the Plan Administrator from and against
any and all loss resulting from any liability to which such person may be
subjected by reason of any act or conduct (except willful misconduct or gross
negligence) in their official capacities in the administration of the Plan,
including all expenses reasonably incurred in their defense if the Employer
fails to provide such defense.

9.8 Liability of Committee. The Employer shall reimburse the Committee for any
bond or other security required by law. The Employer agrees, to the extent
permitted by law, that it shall pay any insurance premium as directed by the
Committee or (in default of a direction by the Committee) shall reimburse any
member of the Committee for any insurance policy procured by the Committee (or a
member) insuring any member of the Committee and any of its agents with respect
to any liability which may be imposed by reason of any act or failure to act in
carrying out the fiduciary obligations imposed upon any of them.

9.9 Plan Administrator.

(a) The Employer, or such person as the Company shall designate pursuant to
paragraph (b), shall serve as the Administrator of the Plan. The Administrator
shall be the “plan administrator” as defined in Section 414(g) of the Code, and
the “administrator” as defined in Section 3(16)(A) of ERISA. The Administrator
shall have the duty to file such plan descriptions and annual reports as may be
required by ERISA or similar legislation and shall be designated to accept
service of legal process and any other notices for the Plan.

 

52



--------------------------------------------------------------------------------

(b) The Company shall have the authority to appoint another corporation or one
or more persons to serve as the Administrator hereunder, in which event such
corporation or person (or persons) shall exercise all of the powers, duties,
responsibilities and obligations of the Administrator hereunder.

 

53



--------------------------------------------------------------------------------

ARTICLE X

CONTRIBUTIONS AND FUNDING

10.1 General.

(a) The Trustee shall hold, invest and distribute the assets of the Trust Fund
and shall serve at the pleasure of the Board. All contributions made by the
Employer under the Plan shall be paid to the Trustee.

(b) All Employer contributions made under the Plan are expressly conditional
upon the qualification of the Plan under Section 401(a) of the Code and upon the
deductibility of the contribution under Section 404 of the Code in the Plan Year
for which such contribution is made and any amount which subsequently determined
to be non-deductible in such Plan Year, or which is otherwise based on a good
faith mistake of fact, shall be returned to the Employer in accordance with
Section 13.1.

10.2 Amount of Contributions. The Employer shall make contributions to the Trust
Fund in such amounts and at such times as shall be determined by the Board in
accordance with a funding method and policy to be established by the Employer
which shall be consistent with the Plan’s objectives and in full compliance with
the minimum funding requirements imposed under Title I of ERISA.

10.3 Payment of Contributions. The Employer’s contribution shall be paid to the
Trustee in cash.

10.4 Time for Payment. Except to the extent that quarterly or more frequent
contributions are required by Section 412 of the Code, all contributions made by
the Employer shall be delivered to the Trustee not later than the earlier of
(a) the date prescribed by law (including any extensions thereof) for the filing
of the Employer’s federal income tax return for the Plan Year for which such
contribution is made or (b) 2 1/2 months after the end of the Plan Year, plus
any extensions granted by the Internal Revenue Service under Section 412(c)(10)
of the Code.

10.5 Forfeitures. Amounts that are forfeited by a Participant because of
termination of employment before becoming eligible for a Pension shall be used
to reduce the Employer’s contribution to the Trust Fund as provided in
Section 10.1, and shall not be applied to increase the benefits otherwise
payable under the Plan to the remaining Participants.

10.6 Payment of Benefits and Expenses. The Trust Fund shall be used to pay
benefits as and to the extent provided in the Plan. The Employer shall not have
any obligation to make or continue from its own funds any Pension or other
payment provided for in the Plan. Unless the Employer pays the expenses of the
Plan directly, they shall be paid from the Trust Fund.

10.7 Participant Contributions. Participants are not required or permitted to
make any contributions under the Plan.

 

54



--------------------------------------------------------------------------------

ARTICLE XI

EMPLOYEE RIGHTS

11.1 Benefits of Participants and Beneficiaries. Every Participant and
Beneficiary receiving benefits under the Plan shall be entitled to receive, on a
regular basis, a written account of his personal benefit status and of the
relevant terms of the Plan which provides these benefits.

11.2 Protection from Reprisal. No Participant or Beneficiary may be discharged,
fined, suspended, expelled, disciplined, or otherwise discriminated against for
exercising any right to which he is entitled or for cooperating with any inquiry
or investigation under the provisions of the Plan or any governing law or
regulations, including ERISA. No person shall, directly or indirectly, through
the use or threatened use of fraud, force or violence, restrain, coerce or
intimidate any Participant or Beneficiary for the purpose of interfering with or
preventing the exercise of or enforcement of any right, remedy or claim to which
he is entitled under the terms of the Plan or any governing law or regulations,
including ERISA.

11.3 Non-Guarantee of Employment. Participation in the Plan shall not grant any
Participant the right to be retained in the service of the Employer nor form a
part of any employment agreement nor grant any other rights or interest in the
Plan assets other than those specifically set forth herein, nor shall it be
construed as giving any Participant any equity or other interest in the assets,
business or affairs of the Employer.

11.4 Nonforfeitability of Benefits. Subject only to the specific provisions of
the Plan, nothing shall be deemed to divest a Participant during his lifetime of
his right to the nonforfeitable benefit to which he becomes entitled in
accordance with the provisions of the Plan.

11.5 No Decrease in Benefits. In the case of a Participant or Beneficiary who is
receiving benefits under the Plan, or a Participant who is separated from
service and who has nonforfeitable rights to benefits, such benefits shall not
be decreased by reason of any increase in the benefit levels payable under Title
II of the Social Security Act or any increase in the wage base under such Title
II, if such increase takes place after the earlier of the date of first receipt
of such benefits or the date of such separation.

 

55



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT AND TERMINATION

12.1 Permanency. Although it is the expectation of the Employer that the Plan
and the payment of contributions hereunder shall be continued indefinitely, the
continuance of the Plan is not assumed as a contractual obligation of the
Employer. The Plan may be amended or terminated only as provided in this Article
XII.

12.2 Amendments.

(a) The Employer reserves the right to amend the Plan from time to time by
action of the Board or any person to whom the Board may delegate such right, and
to modify or cancel any such amendments. Any amendments shall be as set forth in
an instrument in writing executed by the Employer.

(b) No amendment to this Plan shall:

 

  (i) Cause any of the assets of the Trust Fund to be used for or diverted to
purposes other than for the exclusive benefit of Participants and their
Beneficiaries, except as provided in Article XIII;

 

  (ii) Except as permitted by Section 411(d)(6) of the Code or Treasury
Regulations issued thereunder, have any retroactive effect so as to deprive any
Participant or Beneficiary of any benefit already accrued or eliminate or reduce
any early retirement benefit or retirement-type subsidy or eliminate any
optional form of benefit with respect to a Participant’s Accrued Benefit;
provided, that a Participant’s accrued benefit, early retirement benefit,
retirement-type subsidy or optional form of benefit may be reduced to the extent
permitted under Section 412(c)(8) of the Code (for Plan Years beginning before
January 1, 2008) or Section 412(d)(2) (for Plan Years beginning after
December 31, 2007) of the Code, or to the extent permitted under Treasury
Regulations Sections 1.411(d)-3 and 1.411(d)-4.

 

  (iii) Create or effect any discrimination in favor of Participants who are
highly compensated or who are officers of the Employer; or

 

  (iv) Affect the rights, responsibilities or duties of the Trustee without
first obtaining the Trustee’s written consent thereto.

12.3 Permanent Discontinuance of Contributions. The permanent discontinuance of
contributions by the Employer shall not be deemed to be a complete or partial
termination of the Plan or operate to accelerate any payments or distributions
to or for the benefit of the Participants. The Trustee shall continue to
administer the Trust in accordance with the provisions thereof.

 

56



--------------------------------------------------------------------------------

12.4 Termination. In accordance with the procedures set forth in this Article
XII, the Employer may terminate the Plan at any time. In the event of the
dissolution, merger, consolidation or reorganization of the Employer, the Plan
shall terminate and the Trust Fund shall be liquidated unless the Plan is
continued by a successor to the Employer, in which event provision may be made
by the successor for continuing the Plan and, in that event, the successor shall
be automatically substituted for the Employer under the Plan. In the event that
the Employer is judicially declared to be bankrupt or insolvent, the Plan shall
be terminated. Subject to the applicable requirements, if any, of ERISA
governing the termination of employee pension benefit plans (as defined in
ERISA), the Employer shall direct and require the Trustee to liquidate the Trust
Fund, or the applicable portion thereof, in accordance with the provisions of
this Article XII.

12.5 Partial Termination. Upon termination of the Plan with respect to a group
of Participants that constitutes a partial termination of the Plan the Employer
shall cause the proportionate interest of the Participants affected by such
partial termination to be determined. The determination of such proportionate
interest shall be done in an equitable manner, considering the remaining
Participants as well as the Participants affected by the termination, and on the
basis of the contributions made by the Employer, the provisions of this Article
XII and other appropriate considerations. After such proportionate interest has
been determined, the Trustee shall allocate and segregate the assets of the
Trust Fund according to such proportionate interest. Neither the Trustee nor the
Committee shall have any responsibility with respect to the determination of any
such proportionate interest. The assets of the Trust Fund so allocated and
segregated shall be used by the Trustee to pay benefits to or on behalf of
Participants in accordance with the provisions of Sections 12.6 and 12.7.

12.6 Liquidation of Trust Fund. Upon the termination of the Plan, or upon the
termination of employment by a group of Participants which constitutes a partial
termination of the Plan, the Accrued Benefit of each Participant affected by the
termination shall, as of the date of termination, become fully vested and
nonforfeitable to the extent funded, but such Participants’ recourse toward
satisfaction of the right thereto shall be limited to the assets of the Trust
Fund or the portion thereof segregated in accordance with Section 12.5. The
assets of the Trust Fund, or the portion thereof segregated in accordance with
Section 12.5 above, shall be liquidated (after provision is made for the
expenses of liquidation) and shall be allocated by the Committee among the
affected Participants (and their Beneficiaries) in the following order of
priority:

(a) First, in the case of benefits payable as a Pension:

 

  (i) In the case of a Pension which was in pay status as of the beginning of
the three-year period ending on the termination of the Plan, to each such
Pension, based on the provisions of the Plan (as in effect during the five-year
period ending on such date) under which such Pension would be the least; or

 

  (ii) In the case of a Pension which would have been in pay status as of the
beginning of such three-year period if the Participant had retired prior to the
beginning of the three-year period and if his Pension had commenced (in the
standard form of a Pension under the Plan) as of the beginning of such period,
to each such benefit based on the provisions of the Plan (as in effect during
the five-year period ending on such date) under which the Pension would be the
least.

 

57



--------------------------------------------------------------------------------

  (iii) For purposes of this first priority, the lowest Pension in pay status
during the three-year period shall be considered the Pension in pay status for
such period.

(b) Second:

 

  (i) To all other benefits (if any) of individuals under the Plan guaranteed
under Title IV of ERISA (determined without regard to the limitation in the
amount of monthly benefits computed by multiplying $750 by a fraction, the
numerator of which is the contribution and benefit base pursuant to Section 230
of the Social Security Act at the time the Plan terminates and the denominator
of which is such contribution and benefit base in effect in calendar year 1974);
and

 

  (ii) To the additional benefits (if any) which would be determined under
paragraph (a) above, if the restrictions on benefits with respect to a
Participant who owns, directly on indirectly, more than 10% in value of either
the voting stock of the Employer did not apply.

(c) Third, to all other nonforfeitable benefits under the Plan.

(d) Fourth, to all other benefits under the Plan.

12.7 Allocation Procedures. For purposes of Section 12.6 above:

(a) The amount allocated under any paragraph of Section 12.6 with respect to any
benefit shall be properly adjusted for any allocation of assets with respect to
that benefit under a prior paragraph of such Section 12.6.

(b) If the assets available for allocation under any paragraph of Section 12.6
(other than paragraphs (c) and (d)) are insufficient to satisfy in full the
benefits of all individuals which are described in that paragraph, the assets
shall be allocated pro rata among such individuals on the basis of the actuarial
present value (as of the termination date) of the respective benefits described
in that paragraph.

(c) This paragraph (c) applies if the assets available for allocation under
Section 12.6(c) are not sufficient to satisfy in full the benefits of
individuals described therein.

 

  (i) If this subparagraph applies, except as provided in subparagraph
(ii) below, the assets shall be allocated to the benefits of individuals
described in Section 12.6(c) on the basis of the benefits of individuals which
would have been described in such Section 12.6(c) under the Plan as in effect at
the beginning of the five-year period ending on the date of Plan termination.

 

58



--------------------------------------------------------------------------------

  (ii) If the assets available for allocation under subparagraph (i) above are
sufficient to satisfy in full the benefits described in such subparagraph
(without regard to this subparagraph), then for purposes of subparagraph (i) the
benefits of individuals described in such subparagraph shall be determined on
the basis of the Plan as amended by the most recent Plan amendment effective
during such five-year period under which the assets available for allocation are
sufficient to satisfy in full the benefits of individuals described in
subparagraph (i), and any assets remaining shall be allocated under subparagraph
(i) on the basis of the Plan as amended by the next succeeding Plan amendment
effective during such five-year period.

(d) If the Secretary of the Treasury (or his delegate) determines that any
allocation made pursuant to this Section 12.7 (without regard to this paragraph)
results in discrimination prohibited by Section 401(a)(4) of the Code, then, if
required to prevent the disqualification of the Plan (or the Trust Fund) under
the Code, the assets allocated under Sections 12.6(b)(ii), 12.6(c) and 12.6(d)
shall be reallocated to the extent necessary to avoid such discrimination.

(e) If the assets allocable pursuant to this Section 12.7 shall prove to be
insufficient to provide the benefits specified for all members of a group within
a particular level of priority specified therein, then the assets allocable to
the members of that group within the particular priorities shall be allocated
among members in that group in the following order:

 

  (i) First, to provide benefits for Participants who have retired and to
provide benefits to Beneficiaries of Participants who have died.

 

  (ii) Second, to provide benefits for all Participants who have attained their
Normal Retirement Age but have not yet retired.

 

  (iii) Third, to provide benefits for all Participants not included above who
would have qualified for an Early Retirement Pension on the date of the
termination of the Plan.

 

  (iv) Fourth, to provide benefits for all other Participants.

(f) Except as may be otherwise required by the Pension Benefit Guaranty
Corporation, Pensions payable to any Participant or Beneficiary described in
Sections 12.6(a) and 12.6(b) above shall continue to be paid or shall become
payable on the first day of the month following the allocation of Plan assets,
and all other Pensions shall be payable on the Participant’s Normal Retirement
Age.

(g) If, after a diligent search, the Committee is unable to locate any
Participant or Beneficiary entitled to benefits under the Plan, an amount equal
to the designated benefit, as defined in Section 4050 of ERISA, shall be
transferred to the Pension Benefit Guaranty Corporation in accordance with said
Section 4050, which shall fully discharge all liability of the Plan with respect
to such Participant or Beneficiary.

 

59



--------------------------------------------------------------------------------

12.8 Distribution Procedures.

(a) The Plan’s actuary shall calculate the allocation of assets of the Trust
Fund in accordance with the above priority categories and shall certify his
calculations to the Employer, the Trustee and the Committee.

(b) The provisions of Section 12.6 and 12.7 are intended to comply with the
provisions of ERISA. If there is any discrepancy between Sections 12.6 and 12.7
and the provisions of ERISA, such discrepancy shall be resolved in such a way as
to comply with ERISA.

(c) Anything to the contrary notwithstanding, no liquidation of assets and
payment of benefits (or provision therefor) shall actually be made by the
Trustee until after it is advised by the Employer in writing that the applicable
requirements, if any, of ERISA governing the termination of employee pension
benefit plans have been, or are being complied with, or that appropriate
authorizations, waivers, exemptions or variances have been, or are being,
obtained.

(d) Effective as of the date established in regulations issued under
Section 4050 of ERISA, if the Committee is unable after a diligent effort to
locate any Participant entitled to receive benefits under the Plan, the Trustee
shall transfer the applicable amount determined under Section 4050 of ERISA to
the Pension Benefit Guaranty Corporation, which shall fully discharge all
liability of the Plan with respect to such Participant.

12.9 Residual Amounts. In no event shall the Employer receive any amounts from
the Trust Fund upon termination of the Plan other than as permitted by Article
XIII, except that, and notwithstanding any other provision of the Plan, the
Employer shall receive such amounts, if any, as may remain after the
satisfaction of all liabilities of the Plan and arising out of any variations
between actual requirements and expected actuarial requirements.

12.10 Merger, Consolidation or Transfer of Assets or Liabilities. In the case of
a merger, consolidation or transfer of assets or liabilities to any other
qualified employee plan, each Participant in the Plan shall (if the Plan had
then terminated) receive a benefit immediately after such merger, consolidation
or transfer of assets or liabilities which is equal to or greater than the
benefit that the Participant would have been entitled to receive immediately
before the merger, consolidation or transfer of assets or liabilities (if the
Plan had then terminated).

12.11 Freeze of Plan. Effective as of and after April 30, 2005, the Plan is
frozen. Each Participant’s Accrued Benefit and participation herein shall be
frozen as of said date.

 

60



--------------------------------------------------------------------------------

ARTICLE XIII

NO REVERSION TO EMPLOYER

13.1 Trust Fund Recovery.

(a) Except as otherwise expressly provided herein, no part of the corpus or
income of the Trust Fund shall revert to the Employer or be used for, or
diverted to, purposes other than for the exclusive benefit of Participants and
their Beneficiaries and payment of the expenses of the Plan and Trust.

(b) In the event that any portion of a contribution is made by the Employer to
the Plan because of either a good faith mistake of fact or a good faith mistake
in determining that such contribution is deductible in the Plan Year for which
such contribution is made under Section 404 of the Code, the Trustee shall
return to the Employer, upon written notice thereof, an amount equal to the
portion of such contribution which would not have been made but for such mistake
of fact, or which is determined to be non-deductible, as the case may be,
subject to the following conditions and limitations. No amount shall be returned
to the Employer pursuant to this paragraph (b) unless such amount is returned
not later than one year after the date on which the contribution was made in the
case of a contribution based on a mistake of fact was made, or the date on which
the deduction is disallowed in case of a contribution mistakenly believed to be
deductible. For purposes of the preceding sentence, a deduction shall be
considered to be disallowed on either (i) the day on which the Employer
voluntarily files an amended federal income tax return correcting the error;
(ii) the day on which the Internal Revenue Service issues a statutory notice of
deficiency, notice of final partnership or S corporation administrative
adjustment, or other determination from which no further administrative appeal
is possible, which notice is based in whole or part upon disallowance of such
deduction, provided that, if applicable, no person files a timely petition for
judicial review of such determination; or (iii) if such a petition for judicial
review is filed, the day on which a final judgment is entered dismissing such
petition or upholding the disallowance of such deduction from which judgment no
further appeal is possible, or as to which the time for filing an appeal
expires. The amount returned to the Employer shall not include any earnings
attributable to the erroneous contribution, but shall be reduced by any losses
attributable thereto.

 

61



--------------------------------------------------------------------------------

ARTICLE XIV

MULTIPLE EMPLOYERS

The Trust Fund may be commingled with other pension trust funds, in which case
it shall be held and invested as a single fund except as otherwise provided in
the Plan, but at all times the portion of the Trust Fund attributable to
Participants employed by the Employer shall be ascertainable by the Committee.
The adoption of this Plan by an Employer shall not create a joint venture or
partnership relation between it and any other party thereto, nor shall such
action ever be construed as having that effect. Any rights, duties, liabilities
and obligations assumed hereunder by the Employer, or imposed upon it under or
as a result of the terms and provisions hereof, shall relate to and only affect
the Employer above.

 

62



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

15.1 Limitation of Liability. Neither the Employer, the Company, nor any member
of the Committee, nor any Trustee acting hereunder, shall be liable in any
manner if the Trust Fund should be insufficient to provide for the payment of
benefits called for by the Plan.

15.2 Reference to Other Documents. Wherever in the Plan reference is made to
Participants’ rights under the Plan, it shall be construed as reference to
Participants’ rights also under any other instrument, trust agreement or
insurance or annuity contract created or entered into to effect the purpose of
the Plan.

15.3 Governing Law. This Plan shall be regulated, construed and administered
under the laws of the State of North Carolina to the extent that such laws are
not pre-empted by the laws of the United States of America.

15.4 Severability. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of this Plan, but such remaining provisions
shall be fully severable and this Plan shall be construed and enforced as if
said illegal or invalid provision had never been inserted therein.

15.5 Litigation. In any action or proceeding regarding the assets or
administration of the Plan, Employees, former Employees, Participants,
Beneficiaries or any other persons having or claiming to have an interest in the
Plan shall not be necessary parties and shall not be entitled to any notice or
process. Any final judgment which is not appealed or appealable and may be
entered in any such action or proceeding shall be binding and conclusive on the
parties hereto and all persons having or claiming to have any interest in this
Plan. To the extent permitted by law, if a legal action is begun against the
Company, the Employer, the Plan Administrator, the Committee, or the Trustee by
or on behalf of any person and such action results adversely to such person or
if a legal action arises because of conflicting claims to a Participant’s or
other person’s benefits, the costs to the Company, the Employer, the Plan
Administrator, the Committee, or the Trustee of defending the action will be
charged to the amounts, if any, which were involved in the action or were
payable to the Participant or other person concerned. To the extent permitted by
applicable law, acceptance of participation in the Plan shall constitute a
release of the Company, the Employer, the Plan Administrator, the Committee, and
the Trustee and their respective agents from any and all liability and
obligation not involving willful misconduct or gross neglect.

15.6 Conformance with Code and ERISA. The Plan is intended to comply in all
respects with the requirements of Section 401(a) of the Code and Titles I and IV
of ERISA, and shall be so construed. References to specific provisions of the
Code or ERISA in certain provisions of the Plan shall not be construed to limit
reference to other provisions of the Code or ERISA in construing other
provisions of the Plan where such reference is consistent with the purpose of
the Plan. If any provision of the Code or ERISA is amended, any reference in the
Plan to such provision shall, if appropriate in the context and consistent with
the purpose of the Plan, be deemed to refer to any successor to such provision.

 

63



--------------------------------------------------------------------------------

15.7 Adequacy of Evidence. Evidence that is required of anyone under this Plan
shall be executed or presented by proper individuals or parties and may be in
the form of certificates, affidavits, documents or other information which the
person acting on such evidence considers pertinent and reliable.

15.8 Waiver of Notice. Any notice under this Plan may be waived by the person
entitled to notice.

15.9 Successors. This Plan will be binding on the Company and Employer, and on
all persons entitled to benefits hereunder, and their respective successor,
heirs and legal representatives.

15.10 Validity of Actions. Any action by any person purporting to act on behalf
of the Company, the Employer, or any fiduciary pursuant to this Plan may be
ratified by the person on whose behalf the action is taken, which shall have the
same effect as if such action was originally authorized. Any action by the
Company, the Employer or any fiduciary under the Plan, or by any person acting
on behalf of the Company, the Employer or any fiduciary, which fails to comply
with any procedural requirement of the Plan shall nevertheless be given effect
to the extent equitable and consistent with the purposes of the Plan.

 

64



--------------------------------------------------------------------------------

RETIREMENT PLAN FOR SALARIED EMPLOYEES

OF

KEWAUNEE SCIENTIFIC CORPORATION

EXHIBIT A

This Exhibit A, attached to and made a part of the Plan, provides the actuarial
equivalence factors under the Plan, based upon the UP 1984 mortality table with
7% interest, as follows:



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 100% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age — Years   35   36   37   38   39   40   41  
42   43   44   45   46   47 55     0.7888   0.7920   0.7954   0.7988   0.8024  
0.8062   0.8100   0.8140   0.8181   0.8223   0.8266   0.8311   0.8356 56    
0.7764   0.7796   0.7830   0.7865   0.7902   0.7940   0.7979   0.8020   0.8062  
0.8105   0.8149   0.8195   0.8242 57     0.7635   0.7668   0.7702   0.7738  
0.7775   0.7813   0.7853   0.7894   0.7937   0.7981   0.8027   0.8074   0.8122
58     0.7502   0.7535   0.7569   0.7605   0.7643   0.7682   0.7722   0.7764  
0.7808   0.7853   0.7899   0.7947   0.7996 59     0.7364   0.7397   0.7432  
0.7468   0.7506   0.7546   0.7587   0.7629   0.7673   0.7719   0.7767   0.7815  
0.7866 60     0.7222   0.7256   0.7291   0.7327   0.7365   0.7405   0.7446  
0.7489   0.7534   0.7581   0.7629   0.7678   0.7729 61     0.7076   0.7110  
0.7145   0.7181   0.7220   0.7260   0.7301   0.7345   0.7390   0.7437   0.7486  
0.7536   0.7588 62     0.6927   0.6960   0.6995   0.7032   0.7070   0.7110  
0.7152   0.7196   0.7241   0.7289   0.7338   0.7389   0.7442 63     0.6774  
0.6807   0.6842   0.6878   0.6917   0.6957   0.6999   0.7043   0.7088   0.7136  
0.7186   0.7237   0.7291 64     0.6618   0.6651   0.6685   0.6722   0.6760  
0.6800   0.6842   0.6886   0.6932   0.6980   0.7030   0.7082   0.7135 65    
0.6459   0.6492   0.6526   0.6563   0.6601   0.6641   0.6683   0.6726   0.6772  
0.6820   0.6870   0.6922   0.6976 66     0.6299   0.6331   0.6365   0.6401  
0.6439   0.6479   0.6521   0.6564   0.6610   0.6658   0.6708   0.6760   0.6815
67     0.6137   0.6169   0.6203   0.6239   0.6276   0.6316   0.6357   0.6401  
0.6446   0.6494   0.6544   0.6596   0.6650 68     0.5974   0.6006   0.6039  
0.6075   0.6112   0.6151   0.6192   0.6235   0.6280   0.6328   0.6378   0.6430  
0.6484 69     0.5809   0.5840   0.5873   0.5908   0.5945   0.5984   0.6024  
0.6067   0.6112   0.6159   0.6208   0.6260   0.6314 70     0.5642   0.5672  
0.5705   0.5739   0.5775   0.5813   0.5853   0.5896   0.5940   0.5987   0.6036  
0.6087   0.6141 71     0.5471   0.5502   0.5533   0.5567   0.5603   0.5640  
0.5680   0.5721   0.5765   0.5811   0.5860   0.5910   0.5964 72     0.5299  
0.5329   0.5360   0.5393   0.5428   0.5465   0.5503   0.5544   0.5587   0.5633  
0.5681   0.5731   0.5783 73     0.5125   0.5154   0.5184   0.5217   0.5251  
0.5287   0.5325   0.5365   0.5407   0.5452   0.5499   0.5548   0.5600 74    
0.4950   0.4978   0.5008   0.5039   0.5073   0.5108   0.5145   0.5185   0.5226  
0.5270   0.5316   0.5364   0.5415 75     0.4775   0.4802   0.4831   0.4862  
0.4894   0.4929   0.4965   0.5004   0.5044   0.5087   0.5132   0.5179   0.5229
76     0.4600   0.4627   0.4655   0.4685   0.4716   0.4750   0.4785   0.4823  
0.4862   0.4904   0.4948   0.4994   0.5043 77     0.4427   0.4452   0.4480  
0.4509   0.4539   0.4572   0.4606   0.4643   0.4681   0.4722   0.4765   0.4810  
0.4858 78     0.4255   0.4280   0.4307   0.4335   0.4364   0.4396   0.4429  
0.4465   0.4502   0.4542   0.4583   0.4627   0.4674 79     0.4085   0.4109  
0.4135   0.4162   0.4191   0.4221   0.4253   0.4288   0.4324   0.4362   0.4403  
0.4445   0.4490 80     0.3916   0.3940   0.3964   0.3990   0.4018   0.4048  
0.4079   0.4112   0.4147   0.4184   0.4223   0.4265   0.4309

 

2



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 100% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   48   49   50   51   52   53   54  
55   56   57   58   59   60 55     0.8402   0.8449   0.8497   0.8546   0.8595  
0.8645   0.8695   0.8745   0.8795   0.8846   0.8896   0.8947   0.8996 56    
0.8289   0.8338   0.8388   0.8438   0.8489   0.8541   0.8593   0.8646   0.8699  
0.8752   0.8805   0.8858   0.8911 57     0.8171   0.8221   0.8272   0.8325  
0.8378   0.8431   0.8486   0.8541   0.8596   0.8652   0.8708   0.8764   0.8820
58     0.8047   0.8098   0.8151   0.8205   0.8260   0.8316   0.8372   0.8430  
0.8488   0.8546   0.8605   0.8663   0.8722 59     0.7917   0.7970   0.8025  
0.8080   0.8137   0.8195   0.8253   0.8313   0.8373   0.8434   0.8495   0.8557  
0.8618 60     0.7782   0.7836   0.7892   0.7949   0.8008   0.8067   0.8128  
0.8189   0.8252   0.8315   0.8379   0.8443   0.8508 61     0.7642   0.7697  
0.7754   0.7812   0.7872   0.7933   0.7996   0.8059   0.8124   0.8190   0.8256  
0.8323   0.8391 62     0.7496   0.7552   0.7610   0.7670   0.7731   0.7794  
0.7858   0.7923   0.7990   0.8058   0.8127   0.8197   0.8267 63     0.7346  
0.7403   0.7462   0.7523   0.7585   0.7649   0.7715   0.7782   0.7850   0.7920  
0.7992   0.8064   0.8137 64     0.7191   0.7249   0.7309   0.7370   0.7434  
0.7499   0.7566   0.7635   0.7705   0.7777   0.7850   0.7925   0.8001 65    
0.7033   0.7091   0.7151   0.7214   0.7278   0.7344   0.7413   0.7483   0.7555  
0.7628   0.7704   0.7780   0.7858 66     0.6871   0.6930   0.6990   0.7053  
0.7119   0.7186   0.7255   0.7326   0.7400   0.7475   0.7552   0.7631   0.7711
67     0.6707   0.6766   0.6827   0.6890   0.6956   0.7024   0.7094   0.7166  
0.7241   0.7318   0.7396   0.7477   0.7559 68     0.6540   0.6599   0.6661  
0.6724   0.6790   0.6859   0.6930   0.7003   0.7078   0.7156   0.7236   0.7318  
0.7402 69     0.6371   0.6429   0.6491   0.6555   0.6621   0.6690   0.6761  
0.6834   0.6911   0.6989   0.7071   0.7154   0.7240 70     0.6197   0.6255  
0.6316   0.6380   0.6446   0.6515   0.6587   0.6661   0.6738   0.6817   0.6899  
0.6984   0.7071 71     0.6019   0.6077   0.6138   0.6202   0.6268   0.6336  
0.6408   0.6482   0.6559   0.6639   0.6722   0.6807   0.6895 72     0.5838  
0.5896   0.5956   0.6019   0.6085   0.6153   0.6225   0.6299   0.6376   0.6456  
0.6539   0.6625   0.6714 73     0.5654   0.5711   0.5771   0.5833   0.5898  
0.5966   0.6037   0.6111   0.6188   0.6268   0.6351   0.6437   0.6527 74    
0.5469   0.5525   0.5583   0.5645   0.5709   0.5777   0.5847   0.5920   0.5997  
0.6077   0.6160   0.6246   0.6335 75     0.5282   0.5337   0.5395   0.5455  
0.5519   0.5585   0.5655   0.5727   0.5803   0.5882   0.5965   0.6051   0.6140
76     0.5095   0.5148   0.5205   0.5265   0.5327   0.5392   0.5461   0.5532  
0.5608   0.5686   0.5768   0.5853   0.5942 77     0.4908   0.4961   0.5016  
0.5074   0.5136   0.5200   0.5267   0.5337   0.5411   0.5489   0.5570   0.5654  
0.5742 78     0.4723   0.4774   0.4828   0.4885   0.4945   0.5008   0.5074  
0.5143   0.5216   0.5292   0.5372   0.5455   0.5542 79     0.4538   0.4588  
0.4641   0.4696   0.4755   0.4816   0.4881   0.4948   0.5020   0.5094   0.5173  
0.5255   0.5341 80     0.4355   0.4403   0.4454   0.4509   0.4565   0.4625  
0.4688   0.4754   0.4824   0.4897   0.4974   0.5054   0.5139

 

3



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 100% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   61   62   63   64   65   66   67  
68   69   70   71   72   73 55     0.9046   0.9095   0.9143   0.9190   0.9236  
0.9281   0.9324   0.9367   0.9408   0.9447   0.9486   0.9523   0.9558 56    
0.8964   0.9015   0.9067   0.9117   0.9166   0.9214   0.9261   0.9307   0.9351  
0.9394   0.9435   0.9475   0.9514 57     0.8875   0.8930   0.8985   0.9038  
0.9091   0.9143   0.9193   0.9242   0.9289   0.9336   0.9380   0.9424   0.9466
58     0.8781   0.8839   0.8897   0.8954   0.9010   0.9065   0.9119   0.9171  
0.9222   0.9272   0.9321   0.9368   0.9413 59     0.8680   0.8742   0.8803  
0.8863   0.8923   0.8981   0.9039   0.9095   0.9150   0.9203   0.9256   0.9306  
0.9355 60     0.8573   0.8638   0.8702   0.8766   0.8829   0.8892   0.8953  
0.9013   0.9071   0.9129   0.9185   0.9239   0.9292 61     0.8459   0.8527  
0.8595   0.8662   0.8729   0.8795   0.8860   0.8924   0.8986   0.9048   0.9108  
0.9167   0.9223 62     0.8338   0.8409   0.8480   0.8551   0.8622   0.8691  
0.8760   0.8828   0.8895   0.8960   0.9025   0.9088   0.9149 63     0.8211  
0.8285   0.8359   0.8434   0.8508   0.8581   0.8654   0.8726   0.8797   0.8867  
0.8935   0.9003   0.9068 64     0.8077   0.8154   0.8232   0.8310   0.8387  
0.8465   0.8541   0.8617   0.8692   0.8766   0.8839   0.8911   0.8981 65    
0.7938   0.8018   0.8098   0.8179   0.8260   0.8341   0.8422   0.8502   0.8581  
0.8659   0.8737   0.8813   0.8888 66     0.7793   0.7875   0.7959   0.8043  
0.8127   0.8212   0.8296   0.8380   0.8463   0.8546   0.8628   0.8709   0.8789
67     0.7643   0.7728   0.7814   0.7901   0.7989   0.8077   0.8165   0.8252  
0.8340   0.8427   0.8514   0.8600   0.8684 68     0.7488   0.7576   0.7664  
0.7754   0.7845   0.7936   0.8028   0.8119   0.8210   0.8302   0.8393   0.8483  
0.8573 69     0.7327   0.7417   0.7508   0.7601   0.7694   0.7789   0.7883  
0.7978   0.8074   0.8169   0.8265   0.8360   0.8454 70     0.7160   0.7251  
0.7345   0.7439   0.7536   0.7633   0.7731   0.7829   0.7928   0.8028   0.8128  
0.8228   0.8327 71     0.6986   0.7079   0.7174   0.7271   0.7369   0.7469  
0.7570   0.7672   0.7774   0.7878   0.7982   0.8086   0.8190 72     0.6805  
0.6900   0.6996   0.7095   0.7195   0.7298   0.7401   0.7506   0.7612   0.7719  
0.7827   0.7936   0.8044 73     0.6619   0.6714   0.6812   0.6912   0.7014  
0.7118   0.7224   0.7332   0.7440   0.7551   0.7663   0.7776   0.7889 74    
0.6428   0.6523   0.6622   0.6723   0.6827   0.6933   0.7041   0.7150   0.7262  
0.7375   0.7491   0.7607   0.7725 75     0.6233   0.6329   0.6428   0.6530  
0.6634   0.6741   0.6851   0.6962   0.7076   0.7193   0.7311   0.7431   0.7553
76     0.6034   0.6130   0.6229   0.6332   0.6437   0.6545   0.6656   0.6769  
0.6885   0.7003   0.7124   0.7247   0.7373 77     0.5834   0.5930   0.6029  
0.6131   0.6237   0.6345   0.6456   0.6571   0.6688   0.6808   0.6932   0.7058  
0.7186 78     0.5633   0.5728   0.5827   0.5929   0.6034   0.6143   0.6254  
0.6369   0.6487   0.6609   0.6734   0.6863   0.6994 79     0.5431   0.5525  
0.5622   0.5723   0.5828   0.5937   0.6048   0.6163   0.6282   0.6405   0.6531  
0.6661   0.6794 80     0.5227   0.5320   0.5416   0.5516   0.5620   0.5728  
0.5839   0.5954   0.6073   0.6196   0.6324   0.6455   0.6590

 

4



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 100% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   74   75   76   77   78   79   80  
81   82   83   84   85   86 55     0.9592   0.9624   0.9654   0.9683   0.9710  
0.9735   0.9759   0.9781   0.9802   0.9821   0.9839   0.9855   0.9870 56    
0.9551   0.9586   0.9619   0.9650   0.9680   0.9708   0.9734   0.9758   0.9781  
0.9802   0.9821   0.9840   0.9856 57     0.9506   0.9544   0.9580   0.9614  
0.9647   0.9677   0.9706   0.9732   0.9757   0.9781   0.9802   0.9822   0.9841
58     0.9456   0.9498   0.9537   0.9575   0.9610   0.9643   0.9675   0.9704  
0.9731   0.9757   0.9781   0.9803   0.9823 59     0.9402   0.9447   0.9490  
0.9531   0.9570   0.9606   0.9640   0.9673   0.9703   0.9731   0.9757   0.9781  
0.9804 60     0.9343   0.9392   0.9439   0.9483   0.9525   0.9565   0.9602  
0.9638   0.9671   0.9701   0.9730   0.9757   0.9782 61     0.9278   0.9331  
0.9382   0.9430   0.9476   0.9519   0.9560   0.9599   0.9635   0.9669   0.9701  
0.9730   0.9758 62     0.9208   0.9265   0.9320   0.9372   0.9422   0.9469  
0.9514   0.9556   0.9596   0.9633   0.9668   0.9700   0.9731 63     0.9132  
0.9193   0.9252   0.9309   0.9363   0.9414   0.9463   0.9509   0.9553   0.9593  
0.9631   0.9667   0.9701 64     0.9050   0.9116   0.9179   0.9241   0.9299  
0.9355   0.9408   0.9458   0.9505   0.9550   0.9591   0.9631   0.9667 65    
0.8961   0.9032   0.9101   0.9167   0.9230   0.9290   0.9347   0.9402   0.9454  
0.9502   0.9548   0.9591   0.9631 66     0.8867   0.8943   0.9016   0.9087  
0.9155   0.9220   0.9282   0.9342   0.9398   0.9450   0.9500   0.9547   0.9591
67     0.8767   0.8848   0.8926   0.9002   0.9075   0.9145   0.9213   0.9277  
0.9337   0.9395   0.9449   0.9500   0.9549 68     0.8661   0.8747   0.8831  
0.8912   0.8990   0.9065   0.9138   0.9207   0.9273   0.9335   0.9394   0.9450  
0.9502 69     0.8547   0.8638   0.8728   0.8814   0.8898   0.8979   0.9057  
0.9131   0.9202   0.9270   0.9334   0.9394   0.9452 70     0.8425   0.8521  
0.8616   0.8708   0.8798   0.8884   0.8968   0.9048   0.9125   0.9198   0.9267  
0.9333   0.9396 71     0.8293   0.8395   0.8495   0.8593   0.8688   0.8781  
0.8871   0.8957   0.9039   0.9118   0.9193   0.9265   0.9333 72     0.8153  
0.8260   0.8365   0.8469   0.8570   0.8669   0.8764   0.8857   0.8945   0.9030  
0.9112   0.9189   0.9263 73     0.8002   0.8114   0.8226   0.8335   0.8442  
0.8547   0.8649   0.8747   0.8843   0.8934   0.9022   0.9106   0.9186 74    
0.7843   0.7960   0.8076   0.8191   0.8304   0.8415   0.8524   0.8629   0.8731  
0.8829   0.8923   0.9014   0.9101 75     0.7675   0.7797   0.7918   0.8039  
0.8158   0.8275   0.8389   0.8501   0.8610   0.8715   0.8816   0.8914   0.9008
76     0.7499   0.7625   0.7752   0.7877   0.8002   0.8125   0.8246   0.8364  
0.8480   0.8591   0.8700   0.8805   0.8906 77     0.7316   0.7446   0.7577  
0.7708   0.7838   0.7966   0.8094   0.8218   0.8341   0.8459   0.8575   0.8688  
0.8796 78     0.7126   0.7261   0.7396   0.7531   0.7666   0.7800   0.7933  
0.8065   0.8193   0.8319   0.8442   0.8562   0.8678 79     0.6930   0.7068  
0.7206   0.7346   0.7485   0.7625   0.7764   0.7901   0.8036   0.8169   0.8299  
0.8426   0.8550 80     0.6727   0.6868   0.7010   0.7153   0.7296   0.7441  
0.7585   0.7728   0.7869   0.8009   0.8146   0.8281   0.8413

 

5



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 100% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   87   88   89   90   91   92   93  
94   95   96   97   98   99 55     0.9884   0.9897   0.9909   0.9920   0.9930  
0.9938   0.9946   0.9953   0.9960   0.9965   0.9970   0.9975   0.9979 56    
0.9872   0.9886   0.9899   0.9911   0.9922   0.9931   0.9940   0.9948   0.9955  
0.9961   0.9967   0.9972   0.9976 57     0.9858   0.9874   0.9888   0.9901  
0.9913   0.9924   0.9934   0.9942   0.9950   0.9957   0.9963   0.9969   0.9974
58     0.9842   0.9859   0.9875   0.9890   0.9903   0.9915   0.9926   0.9936  
0.9944   0.9952   0.9959   0.9965   0.9971 59     0.9825   0.9844   0.9862  
0.9878   0.9892   0.9906   0.9918   0.9929   0.9938   0.9947   0.9955   0.9961  
0.9967 60     0.9805   0.9826   0.9846   0.9864   0.9880   0.9895   0.9908  
0.9920   0.9931   0.9941   0.9949   0.9957   0.9964 61     0.9783   0.9807  
0.9828   0.9848   0.9866   0.9883   0.9898   0.9911   0.9923   0.9934   0.9943  
0.9952   0.9959 62     0.9759   0.9785   0.9809   0.9831   0.9851   0.9869  
0.9886   0.9900   0.9914   0.9926   0.9937   0.9946   0.9955 63     0.9732  
0.9760   0.9787   0.9811   0.9834   0.9854   0.9872   0.9889   0.9904   0.9917  
0.9929   0.9940   0.9949 64     0.9702   0.9733   0.9763   0.9790   0.9814  
0.9837   0.9857   0.9875   0.9892   0.9907   0.9920   0.9932   0.9943 65    
0.9669   0.9704   0.9736   0.9766   0.9793   0.9818   0.9840   0.9861   0.9879  
0.9896   0.9911   0.9924   0.9936 66     0.9633   0.9671   0.9706   0.9739  
0.9769   0.9797   0.9822   0.9845   0.9865   0.9884   0.9900   0.9915   0.9928
67     0.9594   0.9636   0.9675   0.9711   0.9744   0.9774   0.9802   0.9827  
0.9850   0.9870   0.9889   0.9905   0.9920 68     0.9552   0.9598   0.9641  
0.9680   0.9717   0.9750   0.9780   0.9808   0.9833   0.9856   0.9876   0.9894  
0.9911 69     0.9506   0.9556   0.9603   0.9647   0.9687   0.9723   0.9757  
0.9787   0.9815   0.9840   0.9863   0.9883   0.9901 70     0.9454   0.9509  
0.9561   0.9609   0.9653   0.9693   0.9730   0.9764   0.9795   0.9822   0.9847  
0.9869   0.9889 71     0.9397   0.9457   0.9514   0.9566   0.9615   0.9659  
0.9700   0.9737   0.9771   0.9802   0.9830   0.9854   0.9877 72     0.9333  
0.9399   0.9461   0.9519   0.9572   0.9621   0.9666   0.9707   0.9745   0.9779  
0.9810   0.9837   0.9862 73     0.9262   0.9334   0.9402   0.9465   0.9524  
0.9578   0.9628   0.9673   0.9715   0.9753   0.9787   0.9818   0.9845 74    
0.9184   0.9262   0.9336   0.9405   0.9470   0.9530   0.9584   0.9635   0.9681  
0.9723   0.9761   0.9796   0.9826 75     0.9098   0.9183   0.9263   0.9339  
0.9410   0.9476   0.9536   0.9592   0.9643   0.9690   0.9732   0.9771   0.9805
76     0.9003   0.9096   0.9183   0.9266   0.9344   0.9416   0.9482   0.9544  
0.9601   0.9653   0.9700   0.9742   0.9780 77     0.8901   0.9001   0.9096  
0.9186   0.9271   0.9350   0.9423   0.9491   0.9554   0.9611   0.9663   0.9711  
0.9753 78     0.8791   0.8898   0.9001   0.9099   0.9191   0.9278   0.9358  
0.9433   0.9502   0.9565   0.9623   0.9676   0.9723 79     0.8671   0.8787  
0.8898   0.9004   0.9104   0.9198   0.9286   0.9368   0.9444   0.9514   0.9578  
0.9636   0.9689 80     0.8541   0.8665   0.8785   0.8899   0.9007   0.9110  
0.9206   0.9296   0.9379   0.9457   0.9527   0.9592   0.9651

 

6



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 50% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   35   36   37   38   39   40   41  
42   43   44   45   46   47 55     0.8819   0.8839   0.8860   0.8882   0.8904  
0.8927   0.8950   0.8975   0.8999   0.9025   0.9051   0.9077   0.9104 56    
0.8741   0.8762   0.8783   0.8805   0.8828   0.8852   0.8876   0.8901   0.8927  
0.8953   0.8980   0.9008   0.9036 57     0.8659   0.8680   0.8702   0.8724  
0.8748   0.8772   0.8797   0.8823   0.8850   0.8877   0.8905   0.8934   0.8963
58     0.8572   0.8594   0.8616   0.8640   0.8664   0.8689   0.8715   0.8741  
0.8769   0.8797   0.8826   0.8856   0.8887 59     0.8482   0.8504   0.8527  
0.8551   0.8575   0.8601   0.8628   0.8655   0.8684   0.8713   0.8743   0.8774  
0.8805 60     0.8387   0.8410   0.8433   0.8457   0.8483   0.8509   0.8536  
0.8564   0.8594   0.8624   0.8655   0.8687   0.8719 61     0.8288   0.8311  
0.8335   0.8359   0.8385   0.8412   0.8440   0.8469   0.8499   0.8530   0.8562  
0.8595   0.8629 62     0.8184   0.8208   0.8232   0.8257   0.8284   0.8311  
0.8340   0.8369   0.8400   0.8432   0.8464   0.8498   0.8533 63     0.8076  
0.8100   0.8125   0.8150   0.8177   0.8205   0.8234   0.8265   0.8296   0.8329  
0.8362   0.8397   0.8433 64     0.7965   0.7988   0.8013   0.8040   0.8067  
0.8095   0.8125   0.8156   0.8188   0.8221   0.8256   0.8291   0.8328 65    
0.7849   0.7873   0.7898   0.7925   0.7952   0.7981   0.8011   0.8043   0.8076  
0.8110   0.8145   0.8181   0.8219 66     0.7729   0.7753   0.7779   0.7806  
0.7834   0.7863   0.7894   0.7926   0.7959   0.7994   0.8030   0.8067   0.8106
67     0.7606   0.7631   0.7657   0.7684   0.7712   0.7742   0.7773   0.7805  
0.7839   0.7874   0.7911   0.7949   0.7988 68     0.7480   0.7505   0.7531  
0.7558   0.7587   0.7617   0.7648   0.7681   0.7715   0.7751   0.7788   0.7827  
0.7867 69     0.7349   0.7374   0.7400   0.7428   0.7457   0.7487   0.7519  
0.7552   0.7587   0.7623   0.7661   0.7700   0.7741 70     0.7214   0.7239  
0.7265   0.7293   0.7322   0.7352   0.7384   0.7418   0.7453   0.7490   0.7528  
0.7568   0.7609 71     0.7073   0.7098   0.7125   0.7152   0.7182   0.7212  
0.7245   0.7278   0.7314   0.7351   0.7389   0.7430   0.7472 72     0.6927  
0.6953   0.6979   0.7007   0.7036   0.7067   0.7100   0.7134   0.7169   0.7206  
0.7245   0.7286   0.7328 73     0.6777   0.6802   0.6829   0.6856   0.6886  
0.6917   0.6949   0.6983   0.7019   0.7057   0.7096   0.7137   0.7180 74    
0.6622   0.6647   0.6674   0.6702   0.6731   0.6762   0.6795   0.6829   0.6865  
0.6902   0.6942   0.6983   0.7026 75     0.6464   0.6489   0.6515   0.6543  
0.6572   0.6603   0.6636   0.6670   0.6706   0.6743   0.6783   0.6824   0.6867
76     0.6302   0.6326   0.6353   0.6380   0.6410   0.6440   0.6473   0.6507  
0.6543   0.6581   0.6620   0.6662   0.6705 77     0.6137   0.6162   0.6188  
0.6215   0.6244   0.6275   0.6307   0.6341   0.6377   0.6415   0.6454   0.6496  
0.6539 78     0.5970   0.5995   0.6021   0.6048   0.6077   0.6107   0.6139  
0.6173   0.6209   0.6246   0.6286   0.6327   0.6370 79     0.5801   0.5825  
0.5850   0.5877   0.5906   0.5936   0.5968   0.6002   0.6037   0.6074   0.6114  
0.6155   0.6198 80     0.5629   0.5652   0.5678   0.5705   0.5733   0.5763  
0.5794   0.5828   0.5863   0.5900   0.5939   0.5979   0.6022

 

7



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 50% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   48   49   50   51   52   53   54  
55   56   57   58   59   60 55     0.9132   0.9160   0.9188   0.9216   0.9244  
0.9273   0.9302   0.9330   0.9359   0.9388   0.9416   0.9444   0.9472 56    
0.9065   0.9094   0.9123   0.9153   0.9183   0.9213   0.9243   0.9274   0.9304  
0.9334   0.9365   0.9395   0.9424 57     0.8993   0.9024   0.9054   0.9086  
0.9117   0.9149   0.9181   0.9213   0.9245   0.9277   0.9309   0.9341   0.9373
58     0.8918   0.8949   0.8981   0.9014   0.9047   0.9081   0.9114   0.9148  
0.9182   0.9216   0.9250   0.9284   0.9317 59     0.8838   0.8871   0.8904  
0.8938   0.8973   0.9008   0.9043   0.9079   0.9114   0.9150   0.9186   0.9222  
0.9258 60     0.8753   0.8787   0.8822   0.8857   0.8894   0.8930   0.8967  
0.9004   0.9042   0.9080   0.9118   0.9156   0.9194 61     0.8663   0.8699  
0.8735   0.8772   0.8809   0.8848   0.8886   0.8925   0.8965   0.9005   0.9045  
0.9085   0.9125 62     0.8569   0.8606   0.8643   0.8681   0.8720   0.8760  
0.8801   0.8841   0.8883   0.8925   0.8967   0.9009   0.9051 63     0.8470  
0.8508   0.8546   0.8586   0.8627   0.8668   0.8710   0.8753   0.8796   0.8840  
0.8884   0.8928   0.8973 64     0.8366   0.8405   0.8445   0.8486   0.8528  
0.8571   0.8614   0.8659   0.8704   0.8750   0.8796   0.8842   0.8889 65    
0.8258   0.8298   0.8339   0.8381   0.8425   0.8469   0.8514   0.8560   0.8607  
0.8655   0.8703   0.8752   0.8801 66     0.8145   0.8186   0.8229   0.8272  
0.8317   0.8362   0.8409   0.8457   0.8506   0.8555   0.8605   0.8656   0.8708
67     0.8029   0.8071   0.8114   0.8159   0.8205   0.8252   0.8300   0.8349  
0.8400   0.8451   0.8503   0.8556   0.8610 68     0.7908   0.7951   0.7996  
0.8041   0.8088   0.8137   0.8186   0.8237   0.8289   0.8342   0.8396   0.8451  
0.8507 69     0.7783   0.7827   0.7872   0.7919   0.7967   0.8016   0.8067  
0.8120   0.8173   0.8228   0.8284   0.8341   0.8399 70     0.7652   0.7696  
0.7742   0.7790   0.7839   0.7890   0.7942   0.7996   0.8051   0.8107   0.8165  
0.8224   0.8284 71     0.7515   0.7560   0.7607   0.7656   0.7706   0.7757  
0.7811   0.7866   0.7922   0.7980   0.8040   0.8100   0.8162 72     0.7372  
0.7418   0.7466   0.7515   0.7566   0.7619   0.7673   0.7729   0.7787   0.7846  
0.7907   0.7970   0.8034 73     0.7224   0.7270   0.7318   0.7368   0.7420  
0.7474   0.7529   0.7586   0.7645   0.7706   0.7769   0.7833   0.7898 74    
0.7071   0.7117   0.7166   0.7216   0.7269   0.7323   0.7379   0.7437   0.7497  
0.7560   0.7623   0.7689   0.7756 75     0.6913   0.6959   0.7008   0.7059  
0.7112   0.7167   0.7224   0.7283   0.7344   0.7407   0.7472   0.7539   0.7608
76     0.6750   0.6797   0.6847   0.6898   0.6951   0.7007   0.7064   0.7124  
0.7186   0.7250   0.7316   0.7384   0.7455 77     0.6584   0.6632   0.6681  
0.6732   0.6786   0.6842   0.6900   0.6960   0.7023   0.7087   0.7155   0.7224  
0.7295 78     0.6416   0.6463   0.6512   0.6564   0.6618   0.6674   0.6732  
0.6793   0.6856   0.6921   0.6989   0.7059   0.7132 79     0.6243   0.6290  
0.6340   0.6391   0.6445   0.6501   0.6560   0.6621   0.6684   0.6750   0.6819  
0.6889   0.6963 80     0.6067   0.6114   0.6163   0.6215   0.6269   0.6325  
0.6383   0.6444   0.6508   0.6574   0.6643   0.6715   0.6789

 

8



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 50% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   61   62   63   64   65   66   67  
68   69   70   71   72   73 55     0.9499   0.9526   0.9552   0.9578   0.9603  
0.9627   0.9650   0.9673   0.9695   0.9716   0.9736   0.9755   0.9774 56    
0.9453   0.9482   0.9510   0.9538   0.9565   0.9591   0.9616   0.9641   0.9665  
0.9687   0.9710   0.9731   0.9751 57     0.9404   0.9435   0.9465   0.9495  
0.9524   0.9552   0.9579   0.9606   0.9632   0.9656   0.9680   0.9703   0.9725
58     0.9351   0.9384   0.9416   0.9448   0.9479   0.9510   0.9539   0.9568  
0.9595   0.9622   0.9648   0.9673   0.9697 59     0.9293   0.9329   0.9363  
0.9397   0.9431   0.9463   0.9495   0.9526   0.9556   0.9585   0.9613   0.9641  
0.9667 60     0.9232   0.9269   0.9306   0.9342   0.9378   0.9413   0.9447  
0.9481   0.9513   0.9545   0.9575   0.9605   0.9633 61     0.9165   0.9205  
0.9244   0.9283   0.9321   0.9359   0.9395   0.9431   0.9466   0.9500   0.9533  
0.9565   0.9596 62     0.9094   0.9136   0.9178   0.9219   0.9260   0.9300  
0.9339   0.9378   0.9415   0.9452   0.9487   0.9522   0.9556 63     0.9017  
0.9062   0.9106   0.9150   0.9194   0.9237   0.9278   0.9320   0.9360   0.9399  
0.9438   0.9475   0.9511 64     0.8936   0.8983   0.9030   0.9077   0.9123  
0.9168   0.9213   0.9257   0.9300   0.9343   0.9384   0.9424   0.9463 65    
0.8850   0.8900   0.8949   0.8998   0.9047   0.9096   0.9143   0.9190   0.9236  
0.9281   0.9326   0.9369   0.9411 66     0.8759   0.8811   0.8863   0.8915  
0.8967   0.9018   0.9069   0.9119   0.9168   0.9216   0.9264   0.9310   0.9355
67     0.8664   0.8718   0.8773   0.8828   0.8882   0.8936   0.8990   0.9043  
0.9095   0.9146   0.9197   0.9247   0.9296 68     0.8564   0.8621   0.8678  
0.8735   0.8792   0.8849   0.8906   0.8962   0.9017   0.9072   0.9126   0.9180  
0.9232 69     0.8458   0.8517   0.8577   0.8637   0.8697   0.8757   0.8816  
0.8875   0.8934   0.8992   0.9050   0.9107   0.9162 70     0.8345   0.8407  
0.8469   0.8532   0.8595   0.8658   0.8720   0.8782   0.8844   0.8906   0.8967  
0.9028   0.9087 71     0.8225   0.8290   0.8354   0.8420   0.8485   0.8551  
0.8617   0.8682   0.8748   0.8813   0.8878   0.8942   0.9005 72     0.8099  
0.8165   0.8233   0.8301   0.8369   0.8438   0.8506   0.8575   0.8644   0.8713  
0.8781   0.8849   0.8916 73     0.7966   0.8034   0.8104   0.8174   0.8245  
0.8317   0.8388   0.8460   0.8532   0.8605   0.8677   0.8749   0.8820 74    
0.7826   0.7896   0.7968   0.8041   0.8114   0.8189   0.8263   0.8338   0.8414  
0.8489   0.8565   0.8641   0.8716 75     0.7679   0.7752   0.7825   0.7900  
0.7977   0.8054   0.8131   0.8209   0.8288   0.8367   0.8447   0.8526   0.8606
76     0.7527   0.7601   0.7677   0.7754   0.7832   0.7912   0.7992   0.8073  
0.8155   0.8237   0.8321   0.8404   0.8488 77     0.7369   0.7445   0.7522  
0.7601   0.7682   0.7764   0.7847   0.7930   0.8015   0.8101   0.8188   0.8275  
0.8362 78     0.7207   0.7284   0.7363   0.7444   0.7527   0.7611   0.7696  
0.7782   0.7870   0.7959   0.8049   0.8139   0.8231 79     0.7039   0.7117  
0.7198   0.7280   0.7364   0.7450   0.7538   0.7626   0.7717   0.7809   0.7902  
0.7996   0.8091 80     0.6866   0.6945   0.7027   0.7110   0.7196   0.7284  
0.7373   0.7464   0.7557   0.7651   0.7748   0.7845   0.7944

 

9



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 50% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   74   75   76   77   78   79   80  
81   82   83   84   85   86 55     0.9792   0.9808   0.9824   0.9839   0.9853  
0.9866   0.9878   0.9889   0.9900   0.9910   0.9919   0.9927   0.9935 56    
0.9770   0.9789   0.9806   0.9822   0.9837   0.9852   0.9865   0.9878   0.9889  
0.9900   0.9910   0.9919   0.9928 57     0.9747   0.9767   0.9785   0.9803  
0.9820   0.9836   0.9851   0.9864   0.9877   0.9889   0.9900   0.9910   0.9920
58     0.9720   0.9742   0.9763   0.9783   0.9801   0.9818   0.9835   0.9850  
0.9864   0.9877   0.9889   0.9900   0.9911 59     0.9692   0.9716   0.9738  
0.9760   0.9780   0.9799   0.9817   0.9834   0.9849   0.9863   0.9877   0.9889  
0.9901 60     0.9660   0.9686   0.9711   0.9735   0.9757   0.9778   0.9797  
0.9815   0.9833   0.9848   0.9863   0.9877   0.9890 61     0.9626   0.9654  
0.9681   0.9707   0.9731   0.9754   0.9775   0.9795   0.9814   0.9832   0.9848  
0.9863   0.9877 62     0.9588   0.9619   0.9648   0.9676   0.9702   0.9727  
0.9751   0.9773   0.9794   0.9813   0.9831   0.9848   0.9863 63     0.9546  
0.9580   0.9612   0.9642   0.9671   0.9698   0.9724   0.9748   0.9771   0.9792  
0.9812   0.9831   0.9848 64     0.9501   0.9537   0.9572   0.9605   0.9637  
0.9667   0.9695   0.9721   0.9746   0.9770   0.9791   0.9812   0.9831 65    
0.9452   0.9491   0.9529   0.9565   0.9599   0.9632   0.9663   0.9692   0.9719  
0.9745   0.9769   0.9791   0.9812 66     0.9399   0.9442   0.9483   0.9522  
0.9559   0.9594   0.9628   0.9660   0.9689   0.9717   0.9744   0.9768   0.9791
67     0.9343   0.9389   0.9433   0.9475   0.9515   0.9554   0.9590   0.9625  
0.9657   0.9688   0.9717   0.9744   0.9769 68     0.9282   0.9332   0.9379  
0.9425   0.9468   0.9510   0.9550   0.9587   0.9623   0.9656   0.9688   0.9717  
0.9745 69     0.9217   0.9270   0.9321   0.9370   0.9417   0.9462   0.9505  
0.9546   0.9585   0.9621   0.9655   0.9688   0.9718 70     0.9145   0.9202  
0.9257   0.9310   0.9360   0.9409   0.9456   0.9500   0.9542   0.9582   0.9620  
0.9655   0.9688 71     0.9067   0.9128   0.9187   0.9243   0.9298   0.9351  
0.9401   0.9450   0.9495   0.9539   0.9580   0.9618   0.9655 72     0.8982  
0.9047   0.9110   0.9171   0.9230   0.9287   0.9341   0.9394   0.9443   0.9490  
0.9535   0.9578   0.9618 73     0.8890   0.8959   0.9026   0.9092   0.9155  
0.9216   0.9275   0.9332   0.9386   0.9437   0.9486   0.9532   0.9576 74    
0.8791   0.8864   0.8936   0.9006   0.9074   0.9139   0.9203   0.9264   0.9322  
0.9378   0.9431   0.9482   0.9529 75     0.8684   0.8762   0.8838   0.8913  
0.8985   0.9056   0.9124   0.9190   0.9253   0.9313   0.9371   0.9426   0.9478
76     0.8571   0.8653   0.8733   0.8813   0.8890   0.8965   0.9039   0.9109  
0.9177   0.9242   0.9305   0.9365   0.9422 77     0.8450   0.8536   0.8622  
0.8706   0.8788   0.8868   0.8946   0.9022   0.9095   0.9165   0.9233   0.9298  
0.9360 78     0.8322   0.8413   0.8503   0.8592   0.8679   0.8764   0.8848  
0.8929   0.9007   0.9082   0.9155   0.9225   0.9292 79     0.8187   0.8282  
0.8376   0.8470   0.8562   0.8652   0.8741   0.8827   0.8911   0.8992   0.9070  
0.9146   0.9219 80     0.8044   0.8143   0.8242   0.8340   0.8437   0.8533  
0.8627   0.8718   0.8808   0.8894   0.8978   0.9059   0.9138

 

10



--------------------------------------------------------------------------------

Kewaunee Scientific Corporation

Joint & Survivor 50% Payable Immediately

84UP00 Mortality @ 7.00%

 

 

Unisex   Ben Age — Years Part Age —  Years   87   88   89   90   91   92   93  
94   95   96   97   98   99 55     0.9942   0.9948   0.9954   0.9960   0.9965  
0.9969   0.9973   0.9977   0.9980   0.9983   0.9985   0.9987   0.9989 56    
0.9936   0.9943   0.9949   0.9955   0.9961   0.9966   0.9970   0.9974   0.9978  
0.9981   0.9984   0.9986   0.9988 57     0.9928   0.9936   0.9944   0.9950  
0.9956   0.9962   0.9967   0.9971   0.9975   0.9979   0.9982   0.9984   0.9987
58     0.9920   0.9929   0.9937   0.9945   0.9951   0.9957   0.9963   0.9968  
0.9972   0.9976   0.9980   0.9983   0.9985 59     0.9912   0.9921   0.9930  
0.9938   0.9946   0.9953   0.9959   0.9964   0.9969   0.9973   0.9977   0.9981  
0.9984 60     0.9902   0.9912   0.9922   0.9931   0.9940   0.9947   0.9954  
0.9960   0.9965   0.9970   0.9975   0.9978   0.9982 61     0.9890   0.9902  
0.9913   0.9924   0.9933   0.9941   0.9949   0.9955   0.9961   0.9967   0.9972  
0.9976   0.9980 62     0.9878   0.9891   0.9903   0.9915   0.9925   0.9934  
0.9942   0.9950   0.9957   0.9963   0.9968   0.9973   0.9977 63     0.9864  
0.9879   0.9892   0.9905   0.9916   0.9926   0.9936   0.9944   0.9952   0.9958  
0.9964   0.9970   0.9974 64     0.9849   0.9865   0.9880   0.9894   0.9906  
0.9918   0.9928   0.9937   0.9946   0.9953   0.9960   0.9966   0.9971 65    
0.9832   0.9850   0.9866   0.9881   0.9895   0.9908   0.9919   0.9930   0.9939  
0.9948   0.9955   0.9962   0.9968 66     0.9813   0.9833   0.9851   0.9868  
0.9883   0.9897   0.9910   0.9922   0.9932   0.9941   0.9950   0.9957   0.9964
67     0.9793   0.9815   0.9835   0.9853   0.9870   0.9886   0.9900   0.9913  
0.9924   0.9935   0.9944   0.9952   0.9960 68     0.9771   0.9795   0.9817  
0.9838   0.9856   0.9873   0.9889   0.9903   0.9916   0.9927   0.9938   0.9947  
0.9955 69     0.9747   0.9773   0.9797   0.9820   0.9841   0.9860   0.9877  
0.9893   0.9907   0.9919   0.9931   0.9941   0.9950 70     0.9720   0.9749  
0.9776   0.9800   0.9823   0.9844   0.9863   0.9881   0.9896   0.9910   0.9923  
0.9934   0.9944 71     0.9689   0.9721   0.9751   0.9778   0.9804   0.9827  
0.9848   0.9867   0.9884   0.9900   0.9914   0.9927   0.9938 72     0.9655  
0.9690   0.9723   0.9753   0.9781   0.9807   0.9830   0.9852   0.9871   0.9888  
0.9904   0.9918   0.9931 73     0.9617   0.9656   0.9692   0.9725   0.9756  
0.9784   0.9810   0.9834   0.9855   0.9875   0.9892   0.9908   0.9922 74    
0.9575   0.9617   0.9657   0.9694   0.9728   0.9759   0.9788   0.9814   0.9838  
0.9860   0.9879   0.9897   0.9912 75     0.9527   0.9574   0.9618   0.9658  
0.9696   0.9731   0.9763   0.9792   0.9818   0.9843   0.9864   0.9884   0.9901
76     0.9476   0.9526   0.9574   0.9619   0.9661   0.9699   0.9734   0.9767  
0.9796   0.9823   0.9848   0.9869   0.9889 77     0.9418   0.9474   0.9527  
0.9576   0.9622   0.9664   0.9703   0.9739   0.9772   0.9802   0.9829   0.9853  
0.9875 78     0.9356   0.9417   0.9474   0.9528   0.9579   0.9625   0.9668  
0.9708   0.9745   0.9778   0.9808   0.9835   0.9860 79     0.9288   0.9354  
0.9417   0.9476   0.9531   0.9582   0.9630   0.9674   0.9714   0.9751   0.9784  
0.9815   0.9842 80     0.9213   0.9285   0.9353   0.9417   0.9478   0.9534  
0.9586   0.9635   0.9680   0.9721   0.9758   0.9792   0.9822

 

11